Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this fifth
(5th) day of March, 2007 (the “Effective Date”) by and among GARY E. McCULLOUGH
(“Executive”), CAREER EDUCATION CORPORATION, a Delaware corporation (the
“Company”), and CEC Employee Group, LLC (“Employee Group”), a wholly-owned
subsidiary of Company.

RECITALS

WHEREAS, the Company and Employee Group wish to employ Executive, and Executive
wishes to accept such employment, on the terms and conditions set forth in this
Agreement;

ACCORDINGLY, in consideration of the mutual covenants set out herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties hereto, the Company, Employee Group
and Executive hereby agree as follows:

1. Employment. The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, as President and Chief Executive Officer of
the Company.  Executive shall report to the Board of Directors of the Company
(the “Board”) and shall devote all of his business time and services to the
business and affairs of the Company.  Executive shall also perform such other
executive-level duties consistent with his position as President and Chief
Executive Officer as may be assigned by the Board from time to time. Executive
shall serve on the Board and may also serve as a director or officer of any of
the Company’s operating subsidiaries if Executive shall be elected to such
position, for no additional compensation or benefits. To the extent that such
activities do not inhibit Executive from performing his duties to the Company,
nothing in this Agreement shall preclude Executive from (a) service as a
director of any other entity in accordance with Company policy, (b) service to
any civic, religious, charitable or similar type organization, (c) public
speaking engagements, and (d) management of personal and family investments. The
duties and services to be performed by Executive hereunder shall be
substantially rendered at the Company’s principal offices, except for reasonable
travel on the Company’s business incident to the performance of Executive’s
duties.

2. Compensation. As compensation for Executive’s services provided hereunder,
the Company agrees to provide the following compensation:

2.1. Base Salary. During the term of this Agreement, the Company agrees to pay
to Executive an initial base salary at the rate of $800,000 per annum commencing
on the date hereof (“Base Salary”), pro rated for 2007 from the Effective Date.
The Base Salary shall be subject to annual review by the compensation committee
of the Board (the “Committee”) and may be increased by the Committee in their
sole and absolute discretion but may not be decreased as long as Executive
remains a full-time employee. Such salary shall be payable to Executive in such
equal periodic payments as the Company generally pays its employees, but in no
event less frequently than monthly.

1


--------------------------------------------------------------------------------


2.2. Cash Bonus and Equity Compensation Awards.

2.2.1                        Bonus.  Executive shall be eligible for a
performance-based annual cash bonus for each fiscal year of the Term (the “Cash
Bonus”). The Cash Bonus shall be based upon annual quantitative and qualitative
performance targets as established by the Committee in its sole discretion in
accordance with the Company’s bonus plan; provided, that Executive’s annual
bonus level target shall be set at one hundred percent (100%) of Base Salary;
provided further, that the maximum Cash Bonus for which Executive will be
eligible to be paid in any fiscal year shall not exceed two hundred percent
(200%) of Base Salary. For fiscal year 2007, Executive shall be entitled to a
guaranteed Cash Bonus not less than fifty percent (50%) of Base Salary, prorated
by the number of days in the fiscal year during which Executive was employed by
the Company. Subject to and in accordance with Section 6.15, any Cash Bonus
payable hereunder shall be payable, if at all, after the date of the delivery of
the audited financial statements for the applicable fiscal year.

2.2.2                        Initial Stock Award Grant.  On the Effective Date,
the Company shall grant to Executive, under the Company’s 1998 Employee
Incentive Compensation Plan (the “Stock Plan”), 27,250 shares of restricted
stock and an option to purchase 114,050 shares of Company stock (the “Initial
Grant”). The Initial Grant shall be made in accordance with, and subject to, the
terms of the Stock Plan and applicable law. The stock option award portion of
the Initial Grant shall vest in four (4) equal installments on each of the first
four (4) anniversaries of the grant date, and will be in the form and substance
as set forth in Exhibit A to this Agreement.  The restricted stock award portion
of the Initial Grant will be in the form and substance as set forth in Exhibit B
to this Agreement.  The Board may, in its sole discretion, grant further
incentive compensation awards to Executive from time to time.

2.2.3 Inducement Grant. On the Effective Date, the Company shall also grant to
Executive, under the Stock Plan, 25,250 shares of restricted stock and an option
to purchase 33,150 shares of Company stock (the “Inducement Grant”).  The
Inducement Grant shall be made in accordance with, and subject to, the terms of
the Stock Plan and applicable law. The stock option award portion of the
Inducement Grant shall vest in four (4) equal installments on each of the first
four (4) anniversaries of the grant date, and will be in the form and substance
as set forth in Exhibit C to this Agreement.  The restricted stock award portion
of the Inducement Grant will be in the form and substance as set forth in
Exhibit D to this Agreement.

2.2.4 Signing Bonus Grant.  On the Effective Date, the Company shall also grant
to Executive 72,000 shares of restricted stock and an option to purchase 55,350
shares of Company stock (the “Signing Bonus Grant”). Such restricted stock and
stock options issued pursuant to the Signing Bonus Grant shall vest fifty
percent (50%) on the first anniversary of the grant date and the remainder shall
vest on the second anniversary of the grant date.  The stock option award
portion of the Signing Bonus Grant shall be made

2


--------------------------------------------------------------------------------


in accordance with, and subject to, the terms of the Stock Plan and applicable
law, and will be in the form and substance as set forth in Exhibit E to this
Agreement.  The restricted stock award portion of the Signing Bonus Grant shall
be made in accordance with applicable law, and will be in the form and substance
as set forth in Exhibit F to this Agreement.

2.3. Fringe Benefits.

(a) The Company shall, during the Term of Executive’s employment under this
Agreement: (1) provide Executive and his eligible dependents with health and
hospitalization, dental and disability insurance under the Company’s or its
subsidiaries group policy on terms comparable to those provided to other
executive officers of the Company; (2) provide Executive with such retirement,
paid vacations (in the case of Executive, at least four (4) weeks of paid
vacation per year), non-contributory term life insurance and other fringe
benefits as the Company provides to its executive officers in accordance with
the usual and ordinary practices of the Company; (3) pay, in accordance with
Company policies and upon submission of appropriate vouchers and supporting
documentation, all ordinary and necessary expenses incurred by Executive in the
performance of his duties, including, without limitation, travel, lodging and
reasonable entertainment expenses; and (4) provide such other benefits as are
generally made available to executive officers of the Company.

(b) Subject to and in accordance with Section 6.15, the Company shall reimburse
Executive for (1) his reasonable costs and expenses (including fees and
disbursements of Executive’s Financial Advisor up to $20,000 and fees and
disbursement of counsel) incurred by Executive in connection with negotiating
and drafting this Agreement up to $75,000 (or such greater amount as may be
approved as reasonable by the Committee) and (2) his reasonable relocation
expenses, including home sale assistance, in accordance with, and subject to the
terms and conditions set forth in the Company’s Relocation Assistance Program
(Tier A) (the “Relocation Plan”), a copy of which has been provided to
Executive. Executive undertakes to list his primary residence in Ohio (the
“Residence”) for sale, with a nationally recognized real estate agency, within
one hundred eighty (180) days of the Effective Date at a fair market value.
Notwithstanding the terms of the Relocation Plan, (i) the Company will provide
temporary living to Executive and reimburse travel expenses of Executive for up
to one hundred eighty (180) days after the Effective Date, and (ii) if a
contract to purchase the Residence is not entered into within a sixty (60) day
period following such listing for sale, the Company agrees to purchase the
Residence from Executive based upon the average price of three (3) market-based
appraisals, chosen by the Company or as otherwise agreed between Executive and
the Company.

2.4. Severance Benefits.

(a) Death. If Executive’s employment under this Agreement is terminated by
reason of his death:

(1)          The Company shall pay or cause to be paid to such person or persons
as Executive shall have designated for that purpose in a notice filed with the
Company, or, if no such person shall have been so designated, to his estate,

3


--------------------------------------------------------------------------------


within thirty (30) days of the Date of Termination, the amount of (i) any
accrued but unpaid Base Salary, (ii) any accrued but unpaid Cash Bonus with
respect to the Company’s fiscal year prior to the fiscal year in which the Date
of Termination occurs, and (iii) the amount of Executive’s Accrued Current Year
Bonus (as defined below) for the fiscal year in which the Date of Termination
occurs multiplied by a fraction, the numerator of which is the number of days
from the first day of the fiscal year of the Company in which such termination
occurs through and including the Date of Termination and the denominator of
which is 365 (the “Pro Rata Bonus”), and the Company thereafter shall have no
further obligation to Executive under this Agreement, other than under Sections
2.3(b) and 2.4(a)(2) and for payment of any amounts or benefits accrued and
vested under any retirement plan, profit sharing plan, employee benefit plan,
equity incentive plan or life insurance policy maintained by the Company
(“Benefit Plan”) or otherwise in accordance with applicable law. The “Accrued
Current Year Bonus” shall be the average of the Cash Bonus paid to Executive in
respect of the last two (2) fiscal years ending prior to the Date of Termination
(or where such period includes a period prior to the Effective Date, the target
bonus for the fiscal year in which the Date of Termination occurs).

(2)          All stock options and restricted stock awarded to Executive
pursuant to the Initial Grant, the Signing Bonus Grant and the Inducement Grant
shall accelerate and shall become fully vested and immediately exercisable as of
the Date of Termination.

(b) Disability. If Executive’s employment under this Agreement is terminated by
reason of his Disability (as defined in Section 3.7):

(1)          The Company shall pay or cause to be paid to Executive, within
thirty (30) days of the Date of Termination, the amount of (i) any accrued but
unpaid Base Salary, (ii) any accrued but unpaid Cash Bonus with respect to the
Company’s fiscal year prior to the fiscal year in which the Date of Termination
occurs, and (iii) the Pro Rata Bonus, and the Company thereafter shall have no
further obligation to Executive under this Agreement, other than under Sections
2.3(b) and 2.4(b)(2) and for payment of any amounts or benefits accrued and
vested under any Benefit Plan, including but not limited to any long-term or
short-term disability plan or program, or otherwise in accordance with
applicable law.

(2)          All stock options and restricted stock awarded to Executive
pursuant to the Initial Grant, the Signing Bonus Grant and the Inducement Grant
shall accelerate and shall become fully vested and immediately exercisable as of
the Date of Termination.

(c) By the Company for Cause or by Executive Without Good Reason. If Executive’s
employment is terminated by the Company for Cause, or if Executive terminates
his

4


--------------------------------------------------------------------------------


employment other than for Good Reason, the Company shall pay or cause to be paid
to Executive, within thirty (30) days of the Date of Termination, the amount of
any accrued but unpaid Base Salary, plus any accrued but unpaid Cash Bonus with
respect to the Company’s fiscal year prior to the fiscal year in which the Date
of Termination occurs, and the Company thereafter shall have no further
obligation to Executive under this Agreement, other than for payment of any
amounts or benefits accrued and vested under any Benefit Plan or otherwise in
accordance with applicable law. Effective upon the Date of Termination, any
unvested portions of the Initial Grant, the Signing Bonus Grant and Inducement
Grant shall be forfeited in full by Executive.

(d) By Executive for Good Reason or by the Company other than for Cause. Subject
to the provisions of Sections 2.4(e), (f), and (g), if the Company terminates
Executive’s employment without Cause, Executive terminates his employment for
Good Reason, or the Company terminates Executive’s employment by providing
written notice of intent not to extend the Term as described in Section 3.1,
then the Company shall pay, cause to be paid or provide to Executive the
following benefits (collectively, the “Severance Benefits”):

(1)          within thirty (30) days of his Date of Termination, (A) any accrued
but unpaid Base Salary up to the Date of Termination and (B) any accrued but
unpaid Cash Bonus with respect to the Company’s fiscal year prior to the year in
which the Date of Termination occurs;

(2)          within thirty (30) days of his Date of Termination, the Pro Rata
Bonus;

(3)          continuation of Base Salary for a period of two (2) years following
the Date of Termination, to be paid in equal periodic payments as the Company
generally pays its employees but in no event less frequently than monthly;

(4)          a lump sum cash payment equal to two (2) times the average of the
Cash Bonus paid to Executive in respect of the last two (2) fiscal years ending
prior to the Date of Termination (or where such period includes a period prior
to the Effective Date, the target bonus for the fiscal year in which the Date of
Termination occurs), which lump sum cash payment shall be made within thirty
(30) days of the Date of Termination;

(5)          for two (2) years following the Date of Termination (regardless of
the end of the COBRA period), the Company shall provide at its full cost
(including by payment of premiums, by the Company on an after-tax basis)
continued health, dental, and vision benefit coverage and life and disability
insurance coverage for Executive and, where applicable, Executive’s spouse and
eligible dependents, at the same or greater benefit levels in effect immediately
prior to Executive’s termination, plus a cash payment equal on an after-tax
basis to the amount of the Company’s contributions that would have otherwise
been made under the Company qualified and non-qualified retirement plans during
such two-year period (assuming Executive made full employee contributions to

5


--------------------------------------------------------------------------------


such plans); provided, however, that, notwithstanding the foregoing, the
benefits described in this Section 2.4(d)(5) may be discontinued prior to the
end of the period provided in this Section 2.4(d)(5) to the extent, but only to
the extent, that Executive receives substantially similar benefits from a
subsequent employer.   The provision of health benefit coverage under this
Section 2.4(d)(5) will be considered continuation coverage for purposes of
COBRA.

In addition to the Severance Benefits set forth above, if the Company terminates
Executive’s employment without Cause, Executive terminates his employment for
Good Reason, or the Company terminates Executive’s employment by providing
written notice of intent not to extend the Term as described in Section 3.1, all
stock options and restricted stock awarded to Executive pursuant to the Signing
Bonus Grant and the Inducement Grant shall accelerate and shall become fully
vested and immediately exercisable as of the Date of Termination.

(e) Conditions to Receipt of Severance Benefits under Section 2.4(d). As a
condition to receiving any Severance Benefits to which Executive may otherwise
be entitled under Sections 2.4(d)(3)-(5) and 3.6, the Company may request
Executive to execute a release (the “Release”), in a form and substance
reasonably satisfactory to the Company and consented to by Executive whose
consent shall not be unreasonably withheld of any claims, whether arising under
Federal, state or local statute, common law or otherwise, against the Company
and its direct or indirect subsidiaries that arise or may have arisen on or
before the date of the Release, other than any claims under this Agreement or
any equity or incentive compensation award agreements (including, without
limitation, the award agreements relating to the Initial Grant, Inducement
Grant, and Signing Bonus Grant), any rights to indemnification from the Company
and its direct or indirect subsidiaries pursuant to any provisions of the
Company’s (or any of its subsidiaries’) articles of incorporation or by-laws or
any directors and officers liability insurance policies maintained by the
Company or any payment, provision of benefit or other claim under any Benefit
Plan. If Executive unreasonably fails or otherwise refuses to execute a Release
within sixty (60) days after the Company’s request to do so, Executive will not
be entitled to any Severance Benefits under Sections 2.4(d)(3)-(5) and 3.6 and
the Company shall have no further obligations with respect to the payment of
such Severance Benefits; provided, however, that notwithstanding anything in
this Section 2.4(e) to the contrary, Executive shall not be required, nor shall
he forfeit entitlement to Severance Benefits nor will the Company be relieved of
its obligation with respect to the Severance Benefits, to execute a release
unless the Company (on its behalf and on behalf of its direct and indirect
controlled subsidiaries and controlled affiliates) concurrently executes a
mutual release of Executive (“Mutual Release”), in a form and substance
reasonably satisfactory to Executive and consented to by the Company whose
consent shall not be unreasonably withheld, of any claims, whether arising under
Federal, state or local statute, common law or otherwise, against Executive that
arise or may have arisen on or before the date of the Mutual Release, other than
any claims under this Agreement or any payment, provision of benefit or other
claim under any Benefit Plan. In addition, if, following a termination of
employment that gives Executive a right to the payment of

6


--------------------------------------------------------------------------------


Severance Benefits under Sections 2.4(d)(3)-(5) and 3.6, Executive engages in
any activities that violate any of the covenants in Sections 4 and 5, other than
a violation of such covenants that is unintentional and curable and that
Executive cures within five (5) days after the date on which the Company
provides written notice of such violation, Executive shall have no further right
or claim to any Severance Benefits to which Executive may otherwise be entitled
under Sections 2.4(d)(3)-(5) and 3.6 from and after the date on which Executive
engages in such activities and the Company shall have no further obligations
with respect to the payment of such Severance Benefits.

(f)                                    Six (6) Month Delay.  If, at the time
Executive becomes entitled to Severance Benefits under Section 2.4(d), Executive
is a Specified Employee (as defined below), then, notwithstanding any other
provision in Section 2.4 to the contrary, the following provision shall apply.
No Severance Benefit considered deferred compensation under Sections 409A of the
Internal Revenue Code of 1986, as amended, and all regulations issued thereunder
and applicable guidance thereto (“Section 409A”) and not subject to an exception
or exemption thereunder shall be paid to Executive until the date that is six
(6) months after Executive’s Date of Termination.  Any such Severance Benefit
that would otherwise have been paid to Executive during this six-month period
shall instead be aggregated and paid to Executive on the date that is six (6)
months after Executive’s Date of Termination.  Any Severance Benefits to which
Executive is entitled to be paid under Section 2.4(d) after the date that is six
(6) months after Executive’s Date of Termination shall be paid to Executive in
accordance with the terms of Section 2.4(d).  For purposes of this Section
2.4(f), a “Specified Employee” is any employee of the Company who, for the
twelve (12) month period beginning on any April 1, was, at any time during the
twelve (12) month period ending on the immediately preceding December 31, a “key
employee” of the Company within the meaning of Section 416(i) of the Internal
Revenue Code of 1986, as amended (without regard to subparagraph (5) thereof).

(g)                                 Acceleration of Payments Generally
Prohibited.  Notwithstanding any other provision in this Agreement to the
contrary, the timing or schedule of payments of Severance Benefits considered
deferred compensation under Section 409A shall not be accelerated for any
reason, except as specifically permitted under Section 409A.

3. Term; Termination.

3.1. Term. Unless this Agreement is terminated earlier pursuant to the
provisions of this Section 3, the Company, its successors and assigns, shall
employ Executive, and Executive shall remain employed by the Company, for a
period ending on March 5, 2010 (the “Term”). Notwithstanding the foregoing, the
Term shall be extended automatically without further action by either party by
one (1) additional year (added to the end of the Term) first on March 5, 2010
(extending the Term to March 5, 2011) and on each succeeding March 5 thereafter,
unless either party shall have served written notice upon the other party prior
to three (3) months preceding the date upon which such extension would become
effective electing not to extend the Term further, in which case employment
shall terminate at the end of the Term as extended, subject to earlier
termination in accordance with this Section 3. “Date of Termination” shall mean
the earlier of (a) the date that is the end of the Term and (b) if Executive’s
employment is terminated (1) by his

7


--------------------------------------------------------------------------------


death, the date of his death, or (2) pursuant to the provisions of Sections 3.2,
3.3, 3.4, 3.5 or 3.7 (with respect to a termination for Disability), as the case
may be, the date on which Executive’s employment with the Company actually
terminates.

3.2. Termination by the Company for Cause. The Company may terminate Executive’s
employment under this Agreement at any time for Cause (as hereinafter defined).
The termination shall be evidenced by written notice thereof to Executive, which
shall specify the reason for termination. For purposes of this Section 3.2, the
term “Cause” shall be limited to the following: (a) commission of any material
act of fraud by Executive with respect to which there is an admission of guilt
or a conviction or final, unappealable civil judgment; (b) misappropriation of
funds or embezzlement by Executive with respect to which there is an admission
of guilt or a conviction; (c) Executive’s conviction on any felony criminal
charges; (d) willful misconduct or malfeasance in the performance of Executive’s
duties in any material respect; (e) any willful misrepresentation or willful
series of misrepresentations made by Executive to the Company or the Board in
connection with the performance of his duties hereunder that individually or in
the aggregate are material; (f) any material breach by Executive of any of the
provisions of Sections 4 or 5 of this Agreement; or (g) any other material
breach by Executive of this Agreement (including, without limitation, any
willful failure to adhere to good faith, lawful instructions given by the Board)
that is not cured by Executive within thirty (30) days after his receipt of
written notice thereof; provided, that if such failure is curable but is
incapable of cure within thirty (30) days after such written notice, Executive
shall have ninety (90) days after such notice to cure the failure, so long as
Executive commences action to cure such failure within such thirty (30) day
period and thereafter diligently and continuously takes action to cure such
failure during the remainder of such ninety (90) days. Executive shall not be
deemed to have been terminated for Cause unless and until the occurrence of the
following two events:

(1) Executive is given a notice from the Board that identifies the grounds for
the proposed termination of Executive’s employment and notifies Executive that
he, along with his legal counsel, shall have an opportunity to address the Board
with respect to the alleged grounds for termination at a meeting of the Board
called and held for the purpose of determining whether Executive engaged in
conduct described in this Section 3.2, such meeting to be held no earlier than
thirty (30) days after Executive is given such notice (unless Executive consents
to an earlier meeting); and

(2) Executive is given a copy of resolutions, duly adopted by the affirmative
vote of not less than a majority of the entire membership of the Board at a
meeting of the Board called and held (either according to 3.2(1) or after such
meeting) for the purpose of finding that, in the opinion of a majority of the
Board, Executive was guilty of conduct set forth in Section 3.2, that specify
the grounds and evidence for termination and indicate that the grounds for
termination have not been cured within the time limits, if applicable, specified
in the notice referred to in this Section 3.2.

3.3. Termination by Executive for Good Reason. Executive may terminate his
employment for Good Reason (as hereinafter defined) provided that (a) Executive
gives written notice of such termination to the Company not more than thirty
(30) days after the circumstances giving rise to

8


--------------------------------------------------------------------------------


the Good Reason first arose, (b) such notice is given at least thirty (30) days
prior to the proposed Date of Termination, (c) such notice provides details of
the reason or reasons behind such termination and (d) the Company shall not have
cured such matter with fifteen (15) days after receiving such notice or, if such
period is insufficient to properly cure, such longer period not to exceed
forty-five (45) days after receiving such notice. As used herein, the term “Good
Reason” shall mean any of the following:

(1) any material breach by the Company or Employee Group of the terms of this
Agreement, including the failure to pay Base Salary or any Cash Bonus when due;

(2) any material change by the Company or Employee Group in Executive’s duties
or responsibilities inconsistent with the terms hereof or the assignment to
Executive by the Company or Employee Group of duties or responsibilities
inconsistent with Executive’s position as President and Chief Executive Officer
of the Company;

(3) a relocation of the principal offices of the Company that requires Executive
to relocate his current residence (excluding the Residence referred to in
Section 2.3(b) above), to an area more than seventy-five (75) miles from Hoffman
Estates, Illinois; or

(4) an elimination of, or material reduction in benefits (other than an
elimination or reduction required by applicable law) provided under any
executive benefit plan, where such elimination or reduction is not generally
applicable to all plan participants.

3.4. Termination by the Company Without Cause. Immediately upon delivery of
written notice to Executive, the Company shall be entitled to terminate
Executive’s employment without Cause, as defined in Section 3.2 hereof, in which
event Executive shall be entitled to Severance Benefits under Section 2.4(d)
hereof.

3.5. Termination by Executive Without Good Reason. Upon sixty (60) days prior
written notice to the Company, Executive shall be entitled to terminate his
employment without Good Reason, as defined in Section 3.3 hereof.

3.6. Excise Tax Gross-up.  If Executive’s employment is terminated by reason of
Executive’s death or Disability, by the Company without Cause, by the Executive
by Good Reason, or by the Company terminating Executive’s employment by
providing written notice of intent not to extend the Term as described in
Section 3.1, Executive shall be entitled to an excise tax gross-up determined in
accordance with the terms and conditions set forth in Exhibit G hereto, all of
which is subject to and payable, if at all, in accordance with Section 6.15.

3.7. Death or Disability. The employment of Executive may be terminated by the
Company upon Executive’s death or Disability (as defined herein). For purposes
hereof, “Disability” shall mean the substantial inability of Executive, by
reason of physical or mental illness or accident, to perform his regular
responsibilities hereunder for a period of one hundred eighty (180) days in any
three hundred sixty-five (365) day period. The determination that a Disability
exists shall be made by a physician, such physician reasonably selected by the
Board and consented to by Executive, whose consent shall not be unreasonably
withheld, whose determination shall be

9


--------------------------------------------------------------------------------


binding on the parties hereto. In the event of a termination pursuant to this
Section for Disability, Executive shall not be required to comply with Section
5.1.

3.8. Severance Benefits Includable for Employee Benefits Purposes. Subject to
all applicable federal and state laws and regulations, income recognized by
Executive pursuant to the provisions of this Agreement (other than income
accrued but unpaid as of the Date of Termination) shall be included in the
determination of benefits under any employee benefit plan (as that term is
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended) or any other Benefit Plans applicable to Executive that are
maintained by the Company or any of its direct or indirect subsidiaries only to
the extent so explicitly provided in such plan, policy or program as in effect
from time to time, and the Company shall be under no obligation to continue to
offer or provide the benefits of such plan, policy or program to Executive after
the Date of Termination, other than as provided under this Agreement or to the
extent so explicitly provided in such plan, policy or program.

3.9. Exclusive Benefits. The Severance Benefits payable under Section 2.4(d), if
they become applicable under the terms of this Agreement, shall be in lieu of
any benefits under any other severance plan of the Company or its subsidiaries. 
Notwithstanding anything in the prior sentence to the contrary, Executive shall
be entitled to payments, benefits and incentives under all Benefit Plans
(excepting any severance plan of the Company or its subsidiaries) and equity or
incentive compensation awards, plans, policies and programs, according to the
terms (as modified by this Agreement) of such Benefit Plans and equity or
incentive compensation awards, plans, policies and programs as in effect from
time to time.

3.10.  Indemnification and Liability Insurance. To the maximum extent permitted
by applicable law, the Company shall indemnify Executive, defend Executive and
hold Executive harmless from and against any and all claims, liabilities,
judgments, fines, penalties, costs and expenses (including, without limitation,
reasonable attorneys’ fees, costs of investigation and experts, settlements and
other amounts actually incurred by Executive) reasonably incurred by Executive
in any and all threatened, pending or completed actions, suits or proceedings,
whether civil, criminal, administrative or investigative (including, without
limitation, actions, suits or proceedings brought by or in the name of the
Company), arising, directly or indirectly, by reason of Executive’s position
with the Company or Executive’s actions or inaction on behalf of the Company. 
Without limiting the foregoing, the Company expressly indemnifies Executive to
the fullest extent permitted by applicable law for any events relating to the
Company or reports, filings, actions or inactions of the Company that occurred
prior to the Effective Date.  The Company shall advance to Executive upon
request any and all expenses reasonably incurred by Executive in defending any
and all such actions, suits or proceedings to the maximum extent permitted by
applicable law.  The advances to be made hereunder shall be paid by the Company
to Executive within twenty (20) business days following delivery of a written
request for payment therefor by Executive to the Company.  Executive shall have
a right to select attorneys to defend him in any actual or threatened action,
suit, proceeding or investigation, subject to the Company’s approval, which
shall not be unreasonably withheld.  The Company will cover Executive under
officer, professional and other appropriate liability insurance policies both
during the term of this Agreement and, while any potential liability exists,
after the termination of this Agreement in the same amount and to the same
extent, if any, as the Company covers its

10


--------------------------------------------------------------------------------


officers.  Notwithstanding any other provision of this Agreement, the provisions
of this Section 3.10 shall survive the termination of Executive’s employment and
the termination of this Agreement.

3.11.  Cooperation in Legal Matters.  Executive will cooperate with the Company,
during the Term and thereafter with respect to any pending or threatened claim,
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative (the “Claims”), by being reasonably available to testify on behalf
of the Company, and to assist the Company by providing information, meeting and
consulting with the Company or its representatives or counsel, as reasonably
requested.  The Company will reimburse Executive for all out-of-pocket expenses
reasonably incurred by Executive in connection with Executive’s provision of
such testimony or assistance, and if Executive is no longer employed by the
Company, Executive will be paid a reasonable hourly rate (such hourly rate to be
no less than his most recent Base Salary under this Agreement divided by 2000)
for his time spent providing such cooperation.  If requested by Executive, the
Company will provide counsel to Executive at the Company’s expense. 
Notwithstanding any other provision of this Agreement, the provisions of this
Section 3.11 shall survive the termination of Executive’s employment and the
termination of this Agreement.

4. Inventions and Creations. Executive agrees that all inventions, discoveries,
improvements, ideas and other contributions (herein called collectively
“Inventions”) whether or not copyrighted or copyrightable, patented or
patentable, or otherwise protectable in law, that are conceived, made, developed
or acquired by Executive, either individually or jointly, during his employment
with the Company or any of its subsidiaries, and that relate in any manner to
the business of the Company or any of its subsidiaries, and that are not
excludable under chapter 104, paragraph 302 of the Illinois Employee Patent Act,
as set forth in Exhibit H hereto, shall belong to the Company and Executive does
hereby assign and transfer to the Company his entire right, title and interest
in the Inventions. Executive agrees to promptly and fully disclose the
Inventions to the Company, in writing if requested by the Company, and to
execute and deliver any and all lawful application, assignment and other
documents that the Company requests for protecting the Inventions in the United
States or any other country. The Company shall have the full and sole power to
prosecute such applications and to take all other action concerning the
Inventions, and Executive will cooperate fully within a lawful manner, at the
expense of the Company, in the preparation and prosecution of all such
applications and in any legal actions and proceedings concerning the Inventions.
The provisions of this Section 4 shall survive the termination of this
Agreement.

5. Non-Competition; Non-Solicitation; Confidential Information.

5.1. Non-Competition Agreement. Executive agrees that during the Non-Competition
Period (as defined below), he shall not own or engage in, either directly or
indirectly, as an officer, manager, employee, independent contractor,
consultant, director, partner, sole proprietor or stockholder, any business
operating any post-secondary, private trade or vocational schools, that offers
classes, courses or instruction in or is otherwise engaged in any curriculum or
field of study offered by any of the schools operated by the Company (the
“Schools”) or any other curriculum or field of study that the Company has
expressed an interest in offering, during Executive’s employment by the Company,
whether through the Schools or through a potential

11


--------------------------------------------------------------------------------


acquisition (the “Competitive Activities”). Executive hereby acknowledges that
the Company intends to promote the Schools on an international basis and that
the geographical scope of this Agreement is intended to encompass all
Competitive Activities engaged in anywhere in the United States, its possessions
and territories and any other country where the Company and its subsidiaries are
promoting the Schools at the time of Executive’s termination of employment or
resignation or removal of Executive as a director, as applicable. Nothing herein
shall prevent Executive from owning less than two percent (2%) of the capital
stock of a company whose stock is publicly traded and that is engaged in
Competitive Activities. For purposes hereof, “Non-Competition Period” shall mean
the period commencing on the Effective Date and ending two (2) years after the
termination of Executive’s employment hereunder (including the expiration of the
Term); provided, however, that Executives’ obligations under this Section 5.1
shall terminate prior to the end of the Non-Competition Period in the event that
the Company fails to pay the Severance Benefits to Executive when required
hereunder and such payment (including any interest thereon as provided under
Section 6.14) is thereafter not made within ten (10) days after the Company
receives notice of such failure to pay from Executive.

5.2. Non-Solicitation Agreement. During the Term and for two (2) years
thereafter, Executive shall not, directly or indirectly, individually or on
behalf of any Person (as defined below) solicit, aid or induce (a) any then
current employee of the Company or its Affiliates (as defined below) to leave
the Company or its Affiliates in order to accept employment with or render
services for Executive or such Person or (b) any student, customer, client,
vendor, lender, supplier or sales representative of the Company or its
Affiliates or similar persons engaged in business with the Company or its
Affiliates to discontinue the relationship or reduce the amount of business done
with the Company or its Affiliates; provided, however, that Executives’
obligations under this Section 5.2 shall terminate prior to the end of such
two-year period in the event that the Company fails to pay the Severance
Benefits to Executive when required hereunder and such payment (including any
interest thereon as provided under Section 6.14) is thereafter not made within
ten (10) days after the Company receives notice of such failure to pay from
Executive. “Person” means any individual, a partnership, a corporation, an
association, a limited liability company, a joint stock company, a trust, a
joint venture, an unincorporated organization, a governmental entity, or any
department, agency or political subdivision thereof, or an accrediting body.
“Affiliate” means with respect to any Person, any individual related by blood or
marriage to such Person or any Person controlling, controlled by or under common
control with such Person.

5.3. Confidential Information. Executive acknowledges and agrees that he is in
possession of and will be exposed to during the course of, and incident to, his
employment by and affiliations with the Company, Confidential Information (as
defined herein) relating to the Company, its Affiliates and each School. For
purposes hereof, “Confidential Information” shall mean all proprietary or
confidential information concerning the business, finances, financial
statements, curricula, properties and operations of the Company, its Affiliates
and each School, including, without limitation, all student and prospective
student and supplier lists, know-how, trade secrets, business and marketing
plans, techniques, forecasts, projections, budgets, unpublished financial
statements, price lists, costs, computer programs, source and object codes,
algorithms, data, and other original works of authorship, along with all
information received from third parties and held in confidence by the Company,
its Affiliates and each School (including,

12


--------------------------------------------------------------------------------


without limitation, personnel files and student records). During the
Non-Competition Period and at all times thereafter, Executive will hold the
Confidential Information in the strictest confidence and will not disclose or
make use of (directly or indirectly) the Confidential Information or any portion
thereof to or on behalf of himself or any third party except (a) as required in
the performance of his duties as an employee, director or stockholder of the
Company, (b) as required by the order of any court or similar tribunal or any
other governmental body or agency of appropriate jurisdiction; provided, that
Executive shall, to the extent practicable, give the Company prior written
notice of any such disclosure and shall cooperate with the Company in obtaining
a protective order or such similar protection as the Company may deem
appropriate to preserve the confidential nature of such information. The
foregoing obligations to maintain the Confidential Information shall not apply
to any Confidential Information that is or, without any action by Executive,
becomes generally available to the public. Upon termination of any employment or
consulting relationship between the Company and Executive (including any
Affiliate of Executive), Executive shall promptly return to the Company all
physical embodiments of the Confidential Information (regardless of form or
medium) in the possession of or under the control of Executive.

5.4. Scope of Restriction. The parties have attempted to limit the scope of the
covenants set forth in Section 5 to the extent necessary to provide the Company
with the benefit of Executive’s agreement to be employed by the Company. The
parties recognize, however, that reasonable people may differ in making such
determination. Consequently, the parties hereby agree that if the scope and
duration of such covenants would, but for this provision, be deemed by a court
of competent authority to be unreasonable or otherwise unenforceable, such court
may modify such covenants to the extent that such court determines to be
necessary in order to grant enforcement thereof as so modified.

5.5. Remedies. The parties hereto recognize that the Company will suffer
irreparable injury in the event of a breach of the terms of Section 5 by
Executive. In the event of a breach of the terms of Section 5, the Company shall
be entitled, in addition to any other remedies and damages available and without
proof of monetary or immediate damage, to a temporary and/or permanent
injunction, without bond, to restrain the violation of Section 5 by Executive or
any Persons acting for or in concert with him. Such remedy, however, shall be
cumulative and nonexclusive and shall be in addition to any other remedy that
the parties may have.

5.6. Common Law of Torts or Trade Secrets. The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company with broader protection than that
provided herein.

5.7. Survival of Section 5. The provisions of Section 5 shall survive the
termination of Executive’s employment and the termination of this Agreement, and
provided however the non-competition obligations of Section 5.1 will not apply
in the event of termination due to Disability.

6. General Provisions.

6.1. Notices. All notices, demands or other communications to be given or
delivered under or by

13


--------------------------------------------------------------------------------


reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given when delivered personally to the recipient, sent to
the recipient by reputable express courier service (charges prepaid), sent by
facsimile or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands and other
communications shall be sent to the Company and to Executive at the addresses
indicated below:

If to the Company:

 

Career Education Corporation

 

 

 

2895 Greenspoint Parkway

 

 

 

Suite 600

 

 

 

Hoffman Estates, Illinois 60195

 

 

 

Attention: General Counsel

 

 

 

Facsimile: (847) 781-3600

 

 

 

 

 

With copies to:

 

Katten Muchin Rosenmann LLP

 

 

 

525 W. Monroe Street

 

 

 

Chicago, IL 60661

 

 

 

Attention: Lawrence D. Levin

 

 

 

Facsimile: (312) 902-1061

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

 

333 W. Wacker Drive

 

 

 

Chicago, IL 60606

 

 

 

Attention: Peter C. Krupp

 

 

 

Facsimile: (312) 407-0411

 

 

 

 

 

If to Executive:

 

Gary E. McCullough

 

 

 

307 North Parkview Avenue

 

 

 

Columbus, Ohio 43209

 

 

 

 

 

With copies to:

 

Jenner & Block

 

 

 

330 N. Wabash Ave.

 

 

 

Chicago, IL 60611-7603

 

 

 

Attention: Everett Ward

 

 

 

 

Carla Rozycki

 

 

 

 

Raymond Sinnappan

 

 

 

Facsimile: (312) 840-7309

 

 

 

 

 

and

 

 

David Keevins

 

 

 

c/o Cedar Street Advisors

 

 

 

111 East Kilbourn Avenue, Suite 200

 

 

 

Milwaukee, WI 53202

 

 

 

Facsimile:

 

 

14


--------------------------------------------------------------------------------


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

6.2. Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement and the other agreements executed in connection herewith (including,
without limitation, the award agreements relating to the Initial Grant,
Inducement Grant, and Signing Bonus Grant) embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, that may have related to the subject matter hereof in any way. 
Notwithstanding the foregoing, the Company, Employee Group and Executive
acknowledge and agree that (i) the mitigation of excise tax provisions set forth
in Section 13.7 of the Stock Plan (or any successor provisions thereof or any
similar provision in any successor plan) and (ii) the offset provisions set
forth in Section 13.6(g) of the Stock Plan (or any successor provisions thereof
or any similar provision in any successor plan) shall be inapplicable to any
payments to Executive provided pursuant to this Agreement or any other
agreements or arrangements contemplated by this Agreement (including, without
limitation, the award agreements relating to the Initial Grant, the Inducement
Grant and the Signing Bonus Grant).

6.3. Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of either party hereto shall bind such party and its
heirs, legal representatives, successors and assigns and inure to the benefit of
the other party hereto and their heirs, legal representatives, successors and
assigns.

6.4. Governing Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by the laws of the State of
Illinois without giving effect to the provisions thereof regarding conflict of
laws; provided, however, that notwithstanding the foregoing, Section 3.10 of
this Agreement shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of such Section 3.10 shall be governed by the laws of the State of Delaware
without giving effect to the provisions thereof regarding conflict of laws.

6.5. Arbitration.

(a)                                  Arbitrable Claims.  The Company and
Executive mutually consent to the resolution by final and binding arbitration of
any and all disputes, controversies or claims related in any way to Executive’s
employment with the Company, including, but not limited to, any dispute,
controversy or claim of alleged discrimination, harassment or retaliation
(including, but not limited to, claims based on race, sex, sexual preference,
religion, national origin, age, marital or family status, medical condition,
handicap or disability), any claim arising out of or relating to this Agreement
or the Initial Grant, the Inducement Grant or the Signing Bonus Grant or the
breach thereof, and any dispute as to the arbitrability of a matter under this
provision (collectively, “Claims”); provided, however, that nothing herein shall
require arbitration of any claim or charge which, by law, cannot be the subject
of a compulsory arbitration agreement and except as provided

15


--------------------------------------------------------------------------------


in Section 6.5(e) below.  The Company and Executive expressly acknowledge that
they waive the right to litigate Claims in a judicial forum before a judge or
jury, except as provided in Section 6.5(e) below.

(b)                                 Claim Initiation/Time Limits.  A party must
notify the other party in writing at the addresses indicated in Section 6.1 of a
request to arbitrate Claims within the same statute of limitations applicable to
the legal claim asserted.  The written request for arbitration must specify: 
(i) the factual basis on which the Claims are made; (ii) the statutory provision
or legal theory under which Claims are made; and (iii) the nature and extent of
any relief or remedy sought.

(c)                                  Procedures.  The arbitration will be
administered in accordance with the Employment Arbitration Rules and Mediation
Procedures then in effect (“Rules”) of the American Arbitration Association
(“AAA”), a copy of which is available upon request to the Company, in Chicago,
Illinois. The arbitration shall be conducted by a tribunal of three arbitrators,
of whom Executive shall appoint one and the Company shall appoint one.  The two
arbitrators so appointed shall select the chairman of the tribunal within thirty
days of the appointment of the second arbitrator.  If any arbitrator is not
appointed within the time limits provided herein or in the Rules, such
arbitrator shall be appointed by the American Arbitration Association. Executive
and the Company may be represented by counsel of their choosing. Except as set
forth in Section 6.13, the Company and Executive shall pay their own legal fees
(including counsel fees), and other fees and expenses incurred by them in
obtaining or defending any right or benefit under such Claims; provided,
however, that, irrespective of the outcome of any arbitration under this Section
6.5, the Company will pay any fees of the AAA, filing costs, arbitrator fees or
expenses and any reasonable travel expenses incurred by Executive in connection
with Executive’s travel to Chicago, Illinois for any arbitration proceeding.

(d)                                 Responsibilities of Tribunal; Award;
Judgment.  The tribunal will act as the impartial decision maker of any Claims
that come within the scope of this arbitration provision.  The tribunal will
have the powers and authorities provided by the Rules and the state or common
law under which the claim is made.  For example, the tribunal will have the
power and authority to include all remedies in the award available under the
statute or common law under which the claim is made including, without
limitation, the issuance of an injunction.  The tribunal will apply the elements
and burdens of proof, mitigation duty, interim earnings offsets and other legal
rules or requirements under the statutory provision or common law under which
such claim is made.  The tribunal will permit reasonable pre-hearing discovery. 
The tribunal will have the power to issue subpoenas.  The tribunal will have the
authority to issue a summary disposition if there are no material factual issues
in dispute requiring a hearing and the Company or Executive is clearly entitled
to an award in its, his or her favor.  The tribunal will not have the power or
authority to add to, detract from or modify any provision of this Agreement, or
any related agreements or plans, including but not limited to any equity
awards.  The tribunal, in rendering an award in any arbitration conducted
pursuant to this provision, shall issue a reasoned award in a signed written
opinion stating the findings of fact and conclusions of law on which it is
based.  The tribunal shall be required to follow

16


--------------------------------------------------------------------------------


the law of the state designated by the parties herein.  Any judgment on or
enforcement of any award, including an award providing for interim or permanent
injunctive relief, rendered by the tribunal may be entered, enforced or appealed
in any court having jurisdiction thereof.  Any arbitration proceedings, decision
or award rendered hereunder, and the validity, effect and interpretation of this
arbitration provision, shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq.

(e)                                  Injunctive Relief.  Notwithstanding the
foregoing, each party shall be entitled to seek injunctive or other equitable
relief under Section 5.5 of this Agreement, or for indemnification under Section
3.10 or any applicable agreement, bylaw, law or common law, from any court of
competent jurisdiction, without the need to resort to arbitration.

6.6. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR THE OTHER RELATED DOCUMENTS (INCLUDING THE INITIAL GRANT, THE
INDUCEMENT GRANT AND THE SIGNING BONUS GRANT AND DOCUMENTS PERTAINING THERETO),
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND
THE RELATIONSHIP THAT IS BEING ESTABLISHED. EACH PARTY HERETO ALSO WAIVES ANY
BOND OR SURETY OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF THE OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS
(INCLUDING THE INITIAL GRANT, THE INDUCEMENT GRANT AND THE SIGNING BONUS GRANT
AND DOCUMENTS PERTAINING THERETO), INCLUDING WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, WHICH EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS OR HIS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

6.7. Representations of Executive. Executive hereby represents and warrants to
the Company that his execution, delivery and performance of this agreement will
not violate or result in any breach of any agreement, contract, understanding or
written policy to which Executive is subject as a result of any prior
employment, any investment or otherwise. Executive is not subject to any
agreement, contract or understanding that in any way restricts or limits his
ability to accept employment with the Company or perform services with respect
to Schools of any type.

17


--------------------------------------------------------------------------------


6.8. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

6.9. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

6.10. Amendments and Waivers. No modification, amendment or waiver of any
provisions of this Agreement shall be effective unless approved in writing by
each of the parties. Either party’s failure at any time to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and will not affect the right of such party to enforce each and every
provision hereof in accordance with its terms.  No delay on the part of any
party in exercising any right, power or privilege hereunder will operate as a
waiver thereof.

6.11. Assignment. This Agreement shall not be assigned by Executive without the
prior written consent of the Company.   The Company (or if applicable, Employee
Group) shall require any successor to all or substantially all of the business
and/or assets of Company (or if applicable, Employee Group) to expressly assume
this Agreement.  Upon such assignment or transfer, any such business entity will
be deemed to be substituted for the Company (or if applicable, Employee Group)
for all purposes.

6.12. No Obligation to Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate damages upon any termination of employment
and the Severance Benefits, except to the extent expressly provided herein,
shall not be reduced on account of such subsequent employment.

6.13. Reimbursement of Expenses in Enforcing Rights. Subject to and in
accordance with Section 6.15, all reasonable costs and expenses (including fees
and disbursements of counsel) incurred by Executive in seeking to enforce rights
pursuant to this Agreement shall be reimbursed to Executive on behalf of
Company, but only to the extent that Executive is successful in asserting such
rights.

6.14.    Interest on Late Payments.  If any payment is not made when due
hereunder, such payments shall accrue interest from the date payment was due but
not paid to the date such payment is made.  The applicable interest rate shall
be the interest rate applicable to borrowings under the Company’s primary
revolving line of credit as of the date payment was due but not paid.

6.15.  Code Section 409A.  It is intended that any income or payments to
Executive provided pursuant to this Agreement or other agreements or
arrangements contemplated by this Agreement (including, without limitation, the
award agreements relating to the Initial Grant, Inducement Grant, and Signing
Bonus Grant) (any such income or payments being referred to as “Payments”) will
not be subject to the additional tax and interest under Section 409A (a “Section
409A Tax”). The provisions of the Agreement and such other agreements or
arrangements will be interpreted and construed in favor of complying with any
applicable requirements of Section 409A necessary in order to avoid the
imposition of a Section 409A Tax. The Company,

18


--------------------------------------------------------------------------------


Employee Group and Executive agree to amend (including retroactively) the
Agreement and any such other agreements or arrangements in order to comply with
Section 409A, including amending to facilitate the ability of Executive to avoid
the imposition of, or reduce the amount of, any Section 409A Tax.  The Company,
Employee Group and Executive shall reasonably cooperate to provide full effect
to this provision and the consent to any amendment described in the preceding
sentence shall not be unreasonably withheld by either party.  Notwithstanding
the foregoing, if any Payments due or made to Executive after his Date of
Termination are subject to a Section 409A Tax, then Executive shall be entitled
to receive a gross-up payment (a “Section 409A Gross-Up Payment”) in an amount
equal to (A) the Section 409A Tax on any such Payments, plus (B) any federal,
state, and local income taxes and penalties, employment taxes (including FICA)
or other taxes payable by Executive with respect to the Section 409A Gross-Up
Payment, in order to put Executive in the same position he would have been in if
the Section 409A Tax provisions of Section 409A did not apply; provided,
however, that the Company and the Employee Group shall only be responsible to
make a Section 409A Gross Up Payment with respect to the Section 409A Tax on
Payments made (i) in contravention of the terms of this Agreement or other
agreements or arrangements contemplated by this Agreement as in effect on the
Date of Termination or (ii) in contravention or violation of any Section 409A
guidance or authority that is promulgated or effective after the Date of
Termination; further provided, that the Company and Employee Group shall not be
responsible to make a Section 409A Gross-Up Payment with respect to the Section
409A Tax on the Payments if after a reasonable request by the Company or
Employee Group to Executive, Executive refuses or fails to make an election to
alter the form and/or timing of any Payment (including by amending this
Agreement or other agreements or arrangements contemplated by this Agreement
pursuant to this Section 6.15) that could reasonably be expected to result in
the avoidance of any amount of Section 409A Tax while minimizing (to the extent
reasonably practicable) the delay in such Payment to Executive.

6.16. Joint and Several Liability. The obligations of the Company and Employee
Group to Executive under this Agreement shall be joint and several.

6.17. Withholding. The Company will reduce its compensatory payments to
Executive hereunder for withholding and FICA and Medicare taxes and any other
withholdings and contributions to the extent required by law.

[Signature Page Follows]

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

CAREER EDUCATION CORPORATION

 

 

 

By:

 

 

  /s/ Patrick Pesch

 

 

 

Name: Patrick Pesch

 

 

Title: Chief Financial Officer

 

 

 

CEC EMPLOYEE GROUP, LLC

 

 

 

 

 

By:

 

 

  /s/ Patrick Pesch

 

 

 

Name: Patrick Pesch

 

 

Title:

 

 

 

GARY E. McCULLOUGH

 

 

 

 

/s/ Gary E. McCullough

 

 

Signature

 

 

 

 

 

 

Gary E. McCullough

 

 

Name

 

 

 

[Signature Page to Employment Agreement]

20


--------------------------------------------------------------------------------


EXHIBIT A

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”) dated as of            , 2007
(“Grant Date”), is between Career Education Corporation, a Delaware corporation
(the “Company”), and Gary E. McCullough, an employee of the Company (the
“Participant”).

WHEREAS, the Company, Participant and CEC Employee Group, LLC are parties to
that certain Employment Agreement dated            , 2007 (the “Employment
Agreement”), pursuant to which the Company is obligated to make certain stock
option award grants to the Participant;

WHEREAS, the Company desires, by affording the Participant an opportunity to
purchase shares of the Company’s Common Stock as hereinafter provided, to carry
out its obligations under the Employment Agreement and the purposes of the
Career Education Corporation 1998 Employee Incentive Compensation Plan (the
“Plan”); and

WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:

1.                                       Definitions.

For purposes of this Agreement, the definitions of terms contained in the Plan
hereby are incorporated by reference, except to the extent that any term is
specifically defined in this Agreement.

2.                                       Grant of Option, Option Price and Term.

(a)                                  The Company hereby grants to the
Participant, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, the right and option (the “Option”) to purchase
114,050 shares of the Common Stock of the Company (“Option Shares”) on the terms
and conditions herein set forth.  Participant shall have all the rights and
obligations as provided for in this Agreement.

(b)                                 For each of the Option Shares purchased, the
Participant shall pay to the Company $            per share (the “Option
Price”).  Accordingly, the aggregate Option Price to exercise all of the Option
is $            (“Aggregate Option Price”).

(c)                                  The term of this Option shall commence on
the Grant Date and end on            , 2017 (the “Option Period”).  The
termination of the Option Period shall result

21


--------------------------------------------------------------------------------


in the termination and cancellation of the Option.  In no event shall the Option
be exercisable for any period greater than the Option Period.  During the Option
Period, the Option shall be exercisable in accordance with the determination of
the Committee, but in no event later than the date the Option becomes
exercisable pursuant to Section 2(d) or 2(e) below.

(d)                                 The percentage of Options which are
exercisable and which will not be forfeited upon a Termination of Employment
(unless such termination is for Cause) shall be determined in accordance with
the following schedule:

Date

 

Cumulative Percentage of
Option Shares Exercisable

 

        , 2008

 

25

%

 

 

 

 

        , 2009

 

50

%

 

 

 

 

        , 2010

 

75

%

 

 

 

 

        , 2011

 

100

%

 

(e)                                  Notwithstanding the foregoing Section 2(d),
all Options shall be 100% exercisable in the event of a Change in Control or a
Termination of Employment due to (i) death, (ii) Disability (as defined in the
Employment Agreement), (iii) a termination by the Participant for Good Reason
(as defined in the Employment Agreement), (iv) a termination by the Company
without Cause (as defined in the Employment Agreement) or (v) a termination by
the Company by providing the Executive written notice of the Company’s intent
not to extend the term of the Employment Agreement as described in Section 3.1
thereof.

(f)                                    Any portion of the Option which is not
exercisable, pursuant to Section 2(d) or 2(e), as of a Participant’s Termination
of Employment is canceled simultaneously with the date of such Termination of
Employment.

(g)                                 The Option granted hereunder is designated
as a Non-Qualified Stock Option.

(h)                                 The Company shall not be required to issue
any fractional Option Shares.

3.                                       Termination of Option.  With respect to
any portion of the Option which is otherwise exercisable pursuant to Section 2:

(a)                                  If Participant incurs a Termination of
Employment due to death, the Option shall be cancelled one year after the date
of such Termination of Employment or upon the expiration of the Option Period,
whichever is sooner.

22


--------------------------------------------------------------------------------


(b)                                 If Participant incurs a Termination of
Employment due to a Disability, the Option shall be cancelled one year after the
date of such Termination of Employment or upon the expiration of the Option
Period, whichever is sooner, and Participant’s death at any time following such
Termination of Employment due to Disability shall not affect the foregoing.

(c)                                  If Participant incurs a Termination of
Employment due to Retirement, if the Termination of Employment is involuntary on
the part of Participant (including a termination by the Company by providing the
Executive written notice of the Company’s intent not to extend the term of the
Employment Agreement as described in Section 3.1 thereof, but not including a
Termination of Employment due to death or Disability or with Cause), or if the
Termination of Employment is by the Participant for Good Reason, the Option
shall be cancelled ninety (90) days after the date of such Termination of
Employment or upon the expiration of the Option Period, whichever is sooner.  If
Participant incurs a Termination of Employment which is voluntary on the part of
Participant as a result of Participant’s provision of notice to the Company of
his election not to extend the term of the Employment Agreement pursuant to
Section 3.1 thereof, then the Option shall be cancelled thirty (30) days after
the date of such Termination of Employment or upon the expiration of the Option
Period, whichever is sooner.

(d)                                 If Participant’s Termination of Employment
is for Cause or by the Participant without Good Reason, any Option shall be
cancelled on the date of such Termination of Employment.  The death or
Disability of Participant after a Termination of Employment otherwise provided
herein shall not extend the time permitted to exercise the Option.

4.                                       Exercise.  The Option shall be
exercisable during the Participant’s lifetime only by the Participant (or his or
her guardian or legal representative), and after the Participant’s death only by
the Representative.  The Option may only be exercised by the delivery to the
Company of a properly completed written notice, in form satisfactory to the
Committee, which notice shall specify the number of Option Shares to be
purchased and the aggregate Option Price for such shares, together with payment
in full of such aggregate Option Price.  Payment shall only be made:

(a)                                  in cash or by check;

(b)                                 with the prior written approval of the
Committee, by the delivery to the Company of a valid and enforceable stock
certificate (or certificates) representing shares of Common Stock held by the
Participant, which is endorsed in blank or accompanied by an executed stock
power (or powers) and guaranteed in a manner acceptable to the Committee;

(c)                                  in cash by a broker-dealer to whom the
Participant has submitted a notice of exercise; or

(d)                                 in any combination of (a), (b), or (c).

23


--------------------------------------------------------------------------------


If any part of the payment of the Option Price is made in shares of Common
Stock, such shares shall be valued by using their Fair Market Value as of their
date of delivery.

The Option shall not be exercised unless there has been compliance with all the
preceding provisions of this Paragraph 4, and, for all purposes of this
Agreement, the date of the exercise of the Option shall be the date upon which
there is compliance with all such requirements.

5.                                       Payment of Withholding Taxes.  If the
Company is obligated to withhold an amount on account of any tax imposed as a
result of the exercise of the Option, the Participant shall be required to pay
such amount to the Company, as provided in the Plan.

6.                                       Requirements of Law; Registration and
Transfer Requirements.  The Company shall not be required to sell or issue any
shares under the Option if the issuance of such shares shall constitute a
violation of any provision of any law or regulation of any governmental
authority applicable to the Company.  This Option and each and every obligation
of the Company hereunder are subject to the requirement that the Option may not
be exercised or performed, in whole or in part, unless and until the Option
Shares are listed, registered or qualified, properly marked with a legend or
other notation, or otherwise restricted, as is provided for in the Plan.

7.                                       Adjustments / Change in Control.  In
the event of a Change in Control or other corporate restructuring provided for
in the Plan, the Participant shall have such rights, and the Committee shall
take such actions, as provided in the Plan.  The Committee shall make or provide
for such adjustments as provided for in Section 4.6 of the Plan. 
Notwithstanding anything to the contrary in the Plan or in this Agreement, the
rights provided in Section 12.1(d) of the Plan shall not apply to the grant of
Options under this Agreement.

8.                                       Nontransferability.  An Option and any
interest in the Option may not otherwise be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner without the prior
written consent of the Company other than (i) by will or by the laws of descent
and distribution, or (ii) by the Participant pursuant to a gift of such Option
by such Participant to any member of the Participant’s immediate family or to
any trust the beneficiaries of which are members of the Participant’s immediate
family.

9.                                       Plan.  Notwithstanding any other
provision of this Agreement, the Option is granted pursuant to the Plan, and is
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time; provided, however, that no amendment of the Plan shall impair
any rights of the Participant under this Agreement without the Participant’s
consent.  Notwithstanding anything in the Plan to the contrary, the Company and
the Participant acknowledge and agree that this Agreement may be amended to
comply with Section 409A of the Code and any regulation promulgated, or guidance
released, thereunder only as provided under the terms of the Employment
Agreement.  The reasonable interpretation and construction by the Committee of
the Plan, this Agreement and the Option, and such rules and regulations as may
be adopted by the Committee for the purpose of administering the Plan, shall be
final and binding upon the Participant.

24


--------------------------------------------------------------------------------


10.                                 Inapplicability of Certain Sections of the
Plan.  The Company and the Participant acknowledge and agree that (i) the
mitigation of excise tax provisions set forth in Section 13.7 of the Plan (or
any successor provisions thereof) and (ii) the offset provisions set forth in
Section 13.6(g) of the Plan (or any successor provisions thereof) shall be
subject to the terms of the Employment Agreement.

11.                                 Stockholder Rights.  Until the Option shall
have been duly exercised to purchase such Option Shares and such shares have
been officially recorded as issued on the Company’s official stockholder
records, no person or entity shall be entitled to vote, receive distributions or
dividends or be deemed for any purpose the holder of any Option Shares, and
adjustments for dividends or otherwise shall be made only if the record date
therefore is subsequent to the date such shares are recorded and after the date
of exercise and without duplication of any adjustment.

12.                                 Employment Rights.  No provision of this
Agreement or of the Option granted hereunder shall give the Participant any
right to continue in the employ of the Company or any of its Affiliates, create
any inference as to the length of employment of the Participant, affect the
right of the Company or its Affiliates to Terminate the Employment of the
Participant, with or without cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan) of the Company or any of its Affiliates.

13.                                 Disclosure Rights.  The Company shall have
no duty or obligation to affirmatively disclose to the Participant or a
Representative, and the Participant or Representative shall have no right to be
advised of, any material information regarding the Company or an Affiliate at
any time prior to, upon or in connection with the exercise of an Option.

14.                                 Changes in Company’s Capital Structure.  The
existence of the Option shall not affect in any way the right or authority of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

15.                                 Investment Representation and Agreement. 
If, in the opinion of counsel for the Company, a particular representation is
required under the Securities Act of 1933 or any other applicable federal or
state law, or any regulation or rule of any governmental agency, the Company may
require such representations as the Company reasonably may determine to be
necessary.

16.                                 Governing Law.  This Agreement and the
Option granted hereunder shall be governed by, and construed and enforced in
accordance with, the laws of the State of Illinois (other than its laws
respecting choice of law).

25


--------------------------------------------------------------------------------


17.                                 Entire Agreement.  This Agreement, together
with the Plan, constitute the entire obligation of the parties hereto with
respect to the subject matter hereof and shall supersede any prior expressions
of intent or understanding with respect to this transaction.

18.                                 Amendment.  Any amendment to this Agreement
shall be in writing and signed by the Company and the Participant.

19.                                 Waiver; Cumulative Rights.  The failure or
delay of either party to require performance by the other party of any provision
hereof shall not affect its right to require performance of such provision
unless and until such performance has been waived in writing.  Each and every
right hereunder is cumulative and may be exercised in part or in whole from time
to time.

20.                                 Counterparts.  This Agreement may be signed
in two counterparts, each of which shall be an original, but both of which shall
constitute but one and the same instrument.

21.                                 Notices.  Any notice which either party
hereto may be required or permitted to give the other shall be in writing and
may be delivered personally or by mail, postage prepaid, addressed to the
Secretary of the Company, at its then corporate headquarters, and to the
Participant, at the addresses set forth in Section 6.1 of the Employment
Agreement, or to such other address as the Participant, by notice to the
Company, may designate in writing from time to time.

22.                                 Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

23.                                 Severability.  If any provision of this
Agreement shall for any reason by held to be invalid or unenforceable, such
invalidity or unenforceability shall not effect any other provision hereof, and
this Agreement shall be construed as if such invalid or unenforceable provision
were omitted.

24.                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon each successor and assign of
the Company.  All obligations imposed on the Participant or a Representative,
and all rights granted to the Company hereunder, shall be binding upon the
Participant’s or the Representative’s heirs, legal representatives and
successors.

[Signature Page Follows]

26


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
hand, all as of the day and year first above written.

CAREER EDUCATION CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

By:

 

 

 

 

Gary E. McCullough

 

 

[Signature Page to Stock Option Agreement]

27


--------------------------------------------------------------------------------


EXHIBIT B

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of           , 2007
(the “Grant Date”), is entered into between Career Education Corporation, a
Delaware corporation (the “Company”), and Gary E. McCullough (the
“Participant”).

WHEREAS, the Company, Participant and CEC Employee Group, LLC are parties to
that certain Employment Agreement dated          , 2007 (the “Employment
Agreement”), pursuant to which the Company is obligated to make certain
restricted stock award grants to the Participant;

WHEREAS, the Company desires, by affording the Participant an opportunity to
receive shares of the Company’s Common Stock as hereinafter provided, to carry
out its obligations under the Employment Agreement and the purposes of the
Career Education Corporation 1998 Employee Incentive Compensation Plan, as
amended (the “Plan”); and

WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder;

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto have agreed, and do hereby agree, as follows:

1.                                     Definitions.

For purposes of the Agreement, the definitions of capitalized terms contained in
the Plan are hereby incorporated herein by reference, except to the extent that
any term is specifically defined in this Agreement.

2.                                       Grant of Restricted Stock.

Subject to and upon the terms and conditions set forth in this Agreement, the
Company hereby grants to Participant, as a matter of separate agreement and not
in lieu of salary or any other compensation for services, 27,250 shares of
Restricted Stock of the Company, effective as of the Grant Date, and the
Participant hereby accepts the grant of Common Shares on a restricted basis, as
set forth herein.

3.                                       Stock Certificates and Escrow.

Upon issuance, the certificates for Restricted Stock shall be held in escrow by
the Company until, and to the extent, the Restricted Stock shall cease to be
restricted and shall become non-forfeitable, and the Participant shall own such
shares free of all restrictions otherwise imposed by this Agreement.  Restricted
Stock, together with any assets or securities

28


--------------------------------------------------------------------------------


held in escrow hereunder, shall be (i) surrendered to the Company for
cancellation upon forfeiture, if any, of such Restricted Stock by the
Participant hereunder or (ii) subject to the provisions of Paragraph 5, released
to the Participant to the extent the Restricted Stock are no longer subject to
any of the restrictions otherwise imposed by this Agreement.

4.                                       Limitations on Transferability.

At any time prior to vesting in accordance with Paragraph 5, the Restricted
Stock or any interest therein cannot be directly or indirectly transferred,
sold, assigned, pledged, hypothecated, encumbered or otherwise disposed of.

5.                                     Dates of Vesting.

Subject to the provisions of Paragraphs 6 and 7 of this Agreement, the
Restricted Stock shall cease to be restricted and shall become non-forfeitable
(thereafter being referred to as “Unrestricted Stock”) on the 3rd anniversary of
the Grant Date, at which time the Restricted Stock shall be fully vested.

6.                                   Termination of Employment.

Notwithstanding anything to the contrary in the Plan or in this Agreement, the
provisions of this Paragraph 6 shall apply in the event the Participant incurs a
Termination of Employment at any time prior to the date on which the Restricted
Stock shall become Unrestricted Stock as set forth in Paragraph 5:

(a)                                  Should the Participant incur a Termination
of Employment by reason of (i) death, (ii) Disability (as defined in the
Employment Agreement), (iii) a termination by the Participant for Good Reason
(as defined in the Employment Agreement), (iv) a termination by the Company
without Cause (as defined in the Employment Agreement) or (v) a termination by
the Company by providing the Executive written notice of the Company’s intent
not to extend the term of the Employment Agreement as described in Section 3.1
thereof, at any time prior to the date on which the Restricted Stock shall
become Unrestricted Stock as set forth in Paragraph 5, then all of the shares
of  Restricted Stock immediately shall become Unrestricted Stock, and the
Participant immediately shall own such shares free of all restrictions otherwise
imposed by this Agreement.

(b)                                 Should the Participant incur a Termination
of Employment by reason of (i) a termination by the Company for Cause or (ii) a
termination by the Participant without Good Reason, then the shares of
Restricted Stock which have not previously become Unrestricted Stock as set
forth in Paragraph 5 shall be forfeited immediately.

7.                                       Change in Control.

Notwithstanding anything to the contrary in the Plan or in this Agreement, in
the event of a Change in Control at any time prior to the date on which the
Restricted Stock shall become

29


--------------------------------------------------------------------------------


Unrestricted Stock as set forth in Paragraph 5, then all of the shares of
Restricted Stock shall immediately become Unrestricted Stock, and the
Participant immediately shall own such shares free of all restrictions otherwise
imposed by this Agreement.  Notwithstanding anything to the contrary in the Plan
or in this Agreement, the rights provided in Section 12.1(d) of the Plan shall
not apply to the grant of Restricted Stock under this Agreement.

8.                                       Liability of Company.

The inability of Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and
transfer of any Restricted Stock pursuant to this Agreement shall relieve the
Company of any liability with respect to the non-issuance or transfer of the
Restricted Stock as to which such approval shall not have been obtained. The
Company, however, shall use its best efforts to obtain all such approvals.


9.                                   ADJUSTMENT IN RESTRICTED STOCK.


THE COMMITTEE SHALL MAKE OR PROVIDE FOR SUCH ADJUSTMENTS AS PROVIDED FOR IN
SECTION 4.6 OF THE PLAN.

10.                                 Plan.

Notwithstanding any other provision of this Agreement, the Restricted Stock is
granted pursuant to the Plan, and is subject to all the terms and conditions of
the Plan, as the same may be amended from time to time; provided, however, that
no amendment of the Plan shall impair any rights of the Participant under this
Agreement without the Participant’s consent.  Notwithstanding anything in the
Plan to the contrary, the Company and the Participant acknowledge and agree that
this Agreement may be amended to comply with Section 409A of the Code and any
regulation promulgated, or guidance released, thereunder only as provided under
the terms of the Employment Agreement.

The reasonable interpretation and construction by the Committee of the Plan and
this Agreement and such rules and regulations as may be adopted by the Committee
for the purpose of administering the Plan, shall be final and binding upon the
Participant.

11.                                   Inapplicability of Certain Sections of the
Plan.  The Company and the Participant acknowledge and agree that (i) the
mitigation of excise tax provisions set forth in Section 13.7 of the Plan (or
any successor provisions thereof) and (ii) the offset provisions set forth in
Section 13.6(g) of the Plan (or any successor provisions thereof) shall be
subject to the terms of the Employment Agreement.

12.                                 Stockholder Rights.

The Participant shall be entitled to receive any dividends that become payable
on or after the Grant Date with respect to any Restricted Stock; provided,
however, that no dividends shall be payable to, or for the benefit of, the
Participant for Restricted Stock with respect to record dates occurring prior to
the Grant Date, or with respect to record dates occurring on or after the date,
if any, on which the Participant has forfeited such  Restricted Stock.  The
Participant shall be entitled to vote the Restricted Stock on or after the Grant
Date to the same extent as would

30


--------------------------------------------------------------------------------


have been applicable to the Participant if the Restricted Stock had then been
fully vested and non-forfeitable; provided, however, that the Participant shall
not be entitled to vote the Restricted Stock with respect to record dates for
such voting rights occurring prior to the Grant Date, or with respect to record
dates occurring on or after the date, if any, on which the Participant has
forfeited the Restricted Stock.

13.                                 Employment Rights.

Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue in the employ of the Company (or any of its Affiliates) for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company (or any such Affiliate) or the Participant, which
rights are hereby expressly reserved by each party, to Terminate the Employment
of the Participant at any time for any reason whatsoever, with or without cause
or give the Participant any right to participate in any employee welfare or
benefit plan or other program (other than the Plan) of the Company or any of its
Affiliates.

14.                               Disclosure Rights.

The Company (or any Affiliate) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Common Shares, Restricted
Stock or Unrestricted Stock, and such holder shall have no right to be advised
of, any material information regarding the Company at any time prior to, upon or
in connection with receipt of Restricted Stock.

15.                                 Governing Law.

The interpretation, performance, and enforcement of this Agreement shall be
governed by and enforced in accordance with the laws of the State of Illinois
(other than its laws respecting choice of law).

15.                                 Compliance with Laws and Regulations.

(a)                                  The issuance of Restricted Stock shall be
subject to compliance by the Company and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange on which shares of the Company’s Stock may be listed at the time
of such exercise and issuance.

(b)                                 In connection with the grant of Restricted
Stock, the Participant shall execute and deliver to the Company such
representations in writing as may be requested by the Company in order for it to
comply with the applicable requirements of Federal and State securities laws.

31


--------------------------------------------------------------------------------


16.                                 Successors and Assigns.

Except as otherwise expressly set forth in this Agreement, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
succeeding administrators, heirs, and legal representatives of the Participant
and the successors and assigns of the Company.

17.                                 Changes in Company’s Capital Structure.

This Agreement shall not in any way affect the right of the Company to adjust,
reclassify, reorganize or otherwise make changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

18.                                 Notices.

Any notices, consents, or other communication required to be sent or given
hereunder by any of the parties shall in every case be in writing and shall be
deemed properly served if (a) delivered personally, (b) sent by registered or
certified mail, in all such cases with first class postage prepaid, return
receipt requested, (c) delivered to a nationally recognized overnight courier
service or (d) sent by facsimile transmission (with a copy sent by first class
mail) to the parties at the addresses set forth below:

If to the Company:

 

Career Education Corporation

 

 

 

 

2895 Greenspoint Pkwy.

 

 

 

 

Suite 600

 

 

 

 

Hoffman Estates, IL 60195

 

 

 

 

Attention: General Counsel

 

 

 

 

 

 

 

 

With a copy to:

 

Career Education Corporation

 

 

 

 

2895 Greenspoint Pkwy.

 

 

 

 

Suite 600

 

 

 

 

Hoffman Estates, IL 60195

 

 

 

 

Attention: Kenneth Zilch

 

 

 

If to the Participant, at the addresses set forth in Section 6.1 of the
Employment Agreement.


19.                                 CONSTRUCTION.


NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THIS AGREEMENT AND THE
RESTRICTED STOCK GRANTED HEREUNDER ARE MADE AND GRANTED PURSUANT TO THE PLAN AND
ARE IN ALL RESPECTS LIMITED BY AND SUBJECT TO THE EXPRESS PROVISIONS OF THE
PLAN, AS AMENDED FROM TIME TO TIME. THE REASONABLE INTERPRETATION AND
CONSTRUCTION OF THE PLAN, THIS AGREEMENT AND THE RESTRICTED STOCK BY THE
COMMITTEE, AND SUCH RULES AND REGULATIONS AS MAY BE ADOPTED BY THE COMMITTEE FOR
THE PURPOSE OF ADMINISTERING THE PLAN, SHALL BE FINAL AND BINDING UPON THE
PARTICIPANT (OR ANY OTHER PERSON OR PERSONS HOLDING THE RESTRICTED STOCK).

32


--------------------------------------------------------------------------------



20.                                 ENTIRE AGREEMENT.


THIS AGREEMENT, TOGETHER WITH THE PLAN, CONSTITUTE THE ENTIRE OBLIGATION OF THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL SUPERSEDE ANY
PRIOR EXPRESSIONS OF INTENT OR UNDERSTANDING WITH RESPECT TO THIS TRANSACTION.


21.                                 AMENDMENT.


ANY AMENDMENT TO THIS AGREEMENT SHALL BE IN WRITING AND SIGNED BY THE COMPANY
AND THE PARTICIPANT.


22.                                 WAIVER; CUMULATIVE RIGHTS.


THE FAILURE OR DELAY OF EITHER PARTY TO REQUIRE PERFORMANCE BY THE OTHER PARTY
OF ANY PROVISION HEREOF SHALL NOT AFFECT ITS RIGHT TO REQUIRE PERFORMANCE OF
SUCH PROVISION UNLESS AND UNTIL SUCH PERFORMANCE HAS BEEN WAIVED IN WRITING. 
EACH AND EVERY RIGHT HEREUNDER IS CUMULATIVE AND MAY BE EXERCISED IN PART OR IN
WHOLE FROM TIME TO TIME.


23.                                 COUNTERPARTS.


THIS AGREEMENT MAY BE SIGNED IN TWO COUNTERPARTS, EACH OF WHICH SHALL BE AN
ORIGINAL, BUT BOTH OF WHICH SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


24.                                 HEADINGS.


THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND
SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


25.                                 SEVERABILITY.


IF ANY PROVISION OF THIS AGREEMENT SHALL FOR ANY REASON BE HELD TO BE INVALID OR
UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT EFFECT ANY OTHER
PROVISION HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED AS IF SUCH INVALID OR
UNENFORCEABLE PROVISION WERE OMITTED.

26.                                 Tax Consequences.

The Participant acknowledges and agrees that he is responsible for the tax
consequences with respect to the grant of the Restricted Stock or the lapse of
restrictions otherwise imposed by this Agreement.  The Participant further
acknowledges that it is the Participant’s responsibility to obtain any advice
that the Participant deems necessary or appropriate with respect to any and all
tax matters that may exist as a result of the grant of Restricted Stock or the
lapse of restrictions otherwise imposed by this Agreement.  Notwithstanding any
other provision of this Agreement, the Restricted Stock, together with any other
assets or securities held in escrow hereunder, shall not be released to the
Participant unless, as provided in Section 13.6(c) of the Plan, the Participant
shall have paid to the Company, or made arrangements satisfactory to the Company
regarding the payment of, any Federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to the grant of the Restricted Stock
or the lapse of restrictions otherwise imposed by this Agreement.

[Signature Page to Follow]

33


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Restricted Stock Agreement on
the day and year first above written.

CAREER EDUCATION CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

By:

 

 

 

 

Gary E. McCullough

 

[Signature Page to Restricted Stock Agreement]

34


--------------------------------------------------------------------------------


EXHIBIT C

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”) dated as of           , 2007
(“Grant Date”), is between Career Education Corporation, a Delaware corporation
(the “Company”), and Gary E. McCullough, an employee of the Company (the
“Participant”).

WHEREAS, the Company, Participant and CEC Employee Group, LLC are parties to
that certain Employment Agreement dated           , 2007 (the “Employment
Agreement”), pursuant to which the Company is obligated to make certain stock
option award grants to the Participant;

WHEREAS, the Company desires, by affording the Participant an opportunity to
purchase shares of the Company’s Common Stock as hereinafter provided, to carry
out its obligations under the Employment Agreement and the purposes of the
Career Education Corporation 1998 Employee Incentive Compensation Plan (the
“Plan”); and

WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:

1.                                       Definitions.

For purposes of this Agreement, the definitions of terms contained in the Plan
hereby are incorporated by reference, except to the extent that any term is
specifically defined in this Agreement.

2.                                       Grant of Option, Option Price and Term.

(a)                                  The Company hereby grants to the
Participant, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, the right and option (the “Option”) to purchase
33,150 shares of the Common Stock of the Company (“Option Shares”) on the terms
and conditions herein set forth.  Participant shall have all the rights and
obligations as provided for in this Agreement.

(b)                                 For each of the Option Shares purchased, the
Participant shall pay to the Company $           per share (the “Option
Price”).  Accordingly, the aggregate Option Price to exercise all of the Option
is $           (“Aggregate Option Price”).

(c)                                  The term of this Option shall commence on
the Grant Date and end on           , 2017 (the “Option Period”).  The
termination of the Option Period shall result in

35


--------------------------------------------------------------------------------


the termination and cancellation of the Option.  In no event shall the Option be
exercisable for any period greater than the Option Period.  During the Option
Period, the Option shall be exercisable in accordance with the determination of
the Committee, but in no event later than the date the Option becomes
exercisable pursuant to Section 2(d) or 2(e) below.

(d)                                 The percentage of Options which are
exercisable and which will not be forfeited upon a Termination of Employment
(unless such termination is for Cause) shall be determined in accordance with
the following schedule:

Date

 

Cumulative Percentage of
Option Shares Exercisable

 

        , 2008

 

25

%

 

 

 

 

        , 2009

 

50

%

 

 

 

 

        , 2010

 

75

%

 

 

 

 

        , 2011

 

100

%

 

(e)                                  Notwithstanding the foregoing Section 2(d),
all Options shall be 100% exercisable in the event of a Change in Control or a
Termination of Employment due to (i) death, (ii) Disability (as defined in the
Employment Agreement), (iii) a termination by the Participant for Good Reason
(as defined in the Employment Agreement), (iv) a termination by the Company
without Cause (as defined in the Employment Agreement) or (v) a termination by
the Company by providing the Executive written notice of the Company’s intent
not to extend the term of the Employment Agreement as described in Section 3.1
thereof.

(f)                                    Any portion of the Option which is not
exercisable, pursuant to Section 2(d) or 2(e), as of a Participant’s Termination
of Employment is canceled simultaneously with the date of such Termination of
Employment.

(g)                                 The Option granted hereunder is designated
as a Non-Qualified Stock Option.

(h)                                 The Company shall not be required to issue
any fractional Option Shares.

4.                                       Termination of Option.  With respect to
any portion of the Option which is otherwise exercisable pursuant to Section 2:

(a)                                  If Participant incurs a Termination of
Employment due to death, the Option shall be cancelled one year after the date
of such Termination of Employment or upon the expiration of the Option Period,
whichever is sooner.

36


--------------------------------------------------------------------------------


(b)                                 If Participant incurs a Termination of
Employment due to a Disability, the Option shall be cancelled one year after the
date of such Termination of Employment or upon the expiration of the Option
Period, whichever is sooner, and Participant’s death at any time following such
Termination of Employment due to Disability shall not affect the foregoing.

(c)                                  If Participant incurs a Termination of
Employment due to Retirement, if the Termination of Employment is involuntary on
the part of Participant (including a termination by the Company by providing the
Executive written notice of the Company’s intent not to extend the term of the
Employment Agreement as described in Section 3.1 thereof, but not including a
Termination of Employment due to death or Disability or with Cause), or if the
Termination of Employment is by the Participant for Good Reason, the Option
shall be cancelled ninety (90) days after the date of such Termination of
Employment or upon the expiration of the Option Period, whichever is sooner.  If
Participant incurs a Termination of Employment which is voluntary on the part of
Participant as a result of Participant’s provision of notice to the Company of
his election not to extend the term of the Employment Agreement pursuant to
Section 3.1 thereof, then the Option shall be cancelled thirty (30) days after
the date of such Termination of Employment or upon the expiration of the Option
Period, whichever is sooner.

(d)                                 If Participant’s Termination of Employment
is for Cause or by the Participant without Good Reason, any Option shall be
cancelled on the date of such Termination of Employment.  The death or
Disability of Participant after a Termination of Employment otherwise provided
herein shall not extend the time permitted to exercise the Option.

4.                                       Exercise.  The Option shall be
exercisable during the Participant’s lifetime only by the Participant (or his or
her guardian or legal representative), and after the Participant’s death only by
the Representative.  The Option may only be exercised by the delivery to the
Company of a properly completed written notice, in form satisfactory to the
Committee, which notice shall specify the number of Option Shares to be
purchased and the aggregate Option Price for such shares, together with payment
in full of such aggregate Option Price.  Payment shall only be made:

(a)                                  in cash or by check;

(b)                                 with the prior written approval of the
Committee, by the delivery to the Company of a valid and enforceable stock
certificate (or certificates) representing shares of Common Stock held by the
Participant, which is endorsed in blank or accompanied by an executed stock
power (or powers) and guaranteed in a manner acceptable to the Committee;

(c)                                  in cash by a broker-dealer to whom the
Participant has submitted a notice of exercise; or

(d)                                 in any combination of (a), (b), or (c).

37


--------------------------------------------------------------------------------


If any part of the payment of the Option Price is made in shares of Common
Stock, such shares shall be valued by using their Fair Market Value as of their
date of delivery.

The Option shall not be exercised unless there has been compliance with all the
preceding provisions of this Paragraph 4, and, for all purposes of this
Agreement, the date of the exercise of the Option shall be the date upon which
there is compliance with all such requirements.

5.                                       Payment of Withholding Taxes.  If the
Company is obligated to withhold an amount on account of any tax imposed as a
result of the exercise of the Option, the Participant shall be required to pay
such amount to the Company, as provided in the Plan.

6.                                       Requirements of Law; Registration and
Transfer Requirements.  The Company shall not be required to sell or issue any
shares under the Option if the issuance of such shares shall constitute a
violation of any provision of any law or regulation of any governmental
authority applicable to the Company.  This Option and each and every obligation
of the Company hereunder are subject to the requirement that the Option may not
be exercised or performed, in whole or in part, unless and until the Option
Shares are listed, registered or qualified, properly marked with a legend or
other notation, or otherwise restricted, as is provided for in the Plan.

7.                                       Adjustments / Change in Control.  In
the event of a Change in Control or other corporate restructuring provided for
in the Plan, the Participant shall have such rights, and the Committee shall
take such actions, as provided in the Plan.  The Committee shall make or provide
for such adjustments as provided for in Section 4.6 of the Plan. 
Notwithstanding anything to the contrary in the Plan or in this Agreement, the
rights provided in Section 12.1(d) of the Plan shall not apply to the grant of
Options under this Agreement.

8.                                       Nontransferability.  An Option and any
interest in the Option may not otherwise be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner without the prior
written consent of the Company other than (i) by will or by the laws of descent
and distribution, or (ii) by the Participant pursuant to a gift of such Option
by such Participant to any member of the Participant’s immediate family or to
any trust the beneficiaries of which are members of the Participant’s immediate
family.

9.                                       Plan.  Notwithstanding any other
provision of this Agreement, the Option is granted pursuant to the Plan, and is
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time; provided, however, that no amendment of the Plan shall impair
any rights of the Participant under this Agreement without the Participant’s
consent.  Notwithstanding anything in the Plan to the contrary, the Company and
the Participant acknowledge and agree that this Agreement may be amended to
comply with Section 409A of the Code and any regulation promulgated, or guidance
released, thereunder only as provided under the terms of the Employment
Agreement.  The reasonable interpretation and construction by the Committee of
the Plan, this Agreement and the Option, and such rules and regulations as may
be adopted by the Committee for the purpose of administering the Plan, shall be
final and binding upon the Participant.

38


--------------------------------------------------------------------------------


10.                                 Inapplicability of Certain Sections of the
Plan.  The Company and the Participant acknowledge and agree that (i) the
mitigation of excise tax provisions set forth in Section 13.7 of the Plan (or
any successor provisions thereof) and (ii) the offset provisions set forth in
Section 13.6(g) of the Plan (or any successor provisions thereof) shall be
subject to the terms of the Employment Agreement.

11.                                 Stockholder Rights.  Until the Option shall
have been duly exercised to purchase such Option Shares and such shares have
been officially recorded as issued on the Company’s official stockholder
records, no person or entity shall be entitled to vote, receive distributions or
dividends or be deemed for any purpose the holder of any Option Shares, and
adjustments for dividends or otherwise shall be made only if the record date
therefore is subsequent to the date such shares are recorded and after the date
of exercise and without duplication of any adjustment.

12.                                 Employment Rights.  No provision of this
Agreement or of the Option granted hereunder shall give the Participant any
right to continue in the employ of the Company or any of its Affiliates, create
any inference as to the length of employment of the Participant, affect the
right of the Company or its Affiliates to Terminate the Employment of the
Participant, with or without cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan) of the Company or any of its Affiliates.

13.                                 Disclosure Rights.  The Company shall have
no duty or obligation to affirmatively disclose to the Participant or a
Representative, and the Participant or Representative shall have no right to be
advised of, any material information regarding the Company or an Affiliate at
any time prior to, upon or in connection with the exercise of an Option.

14.                                 Changes in Company’s Capital Structure.  The
existence of the Option shall not affect in any way the right or authority of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

15.                                 Investment Representation and Agreement. 
If, in the opinion of counsel for the Company, a particular representation is
required under the Securities Act of 1933 or any other applicable federal or
state law, or any regulation or rule of any governmental agency, the Company may
require such representations as the Company reasonably may determine to be
necessary.

16.                                 Governing Law.  This Agreement and the
Option granted hereunder shall be governed by, and construed and enforced in
accordance with, the laws of the State of Illinois (other than its laws
respecting choice of law).

39


--------------------------------------------------------------------------------


17.                                 Entire Agreement.  This Agreement, together
with the Plan, constitute the entire obligation of the parties hereto with
respect to the subject matter hereof and shall supersede any prior expressions
of intent or understanding with respect to this transaction.

18.                                 Amendment.  Any amendment to this Agreement
shall be in writing and signed by the Company and the Participant.

19.                                 Waiver; Cumulative Rights.  The failure or
delay of either party to require performance by the other party of any provision
hereof shall not affect its right to require performance of such provision
unless and until such performance has been waived in writing.  Each and every
right hereunder is cumulative and may be exercised in part or in whole from time
to time.

20.                                 Counterparts.  This Agreement may be signed
in two counterparts, each of which shall be an original, but both of which shall
constitute but one and the same instrument.

21.                                 Notices.  Any notice which either party
hereto may be required or permitted to give the other shall be in writing and
may be delivered personally or by mail, postage prepaid, addressed to the
Secretary of the Company, at its then corporate headquarters, and to the
Participant, at the addresses set forth in Section 6.1 of the Employment
Agreement, or to such other address as the Participant, by notice to the
Company, may designate in writing from time to time.

22.                                 Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

23.                                 Severability.  If any provision of this
Agreement shall for any reason by held to be invalid or unenforceable, such
invalidity or unenforceability shall not effect any other provision hereof, and
this Agreement shall be construed as if such invalid or unenforceable provision
were omitted.

24.                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon each successor and assign of
the Company.  All obligations imposed on the Participant or a Representative,
and all rights granted to the Company hereunder, shall be binding upon the
Participant’s or the Representative’s heirs, legal representatives and
successors.

[Signature Page Follows]

40


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
hand, all as of the day and year first above written.

CAREER EDUCATION CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

By:

 

 

 

 

Gary E. McCullough

 

[Signature Page to Stock Option Agreement]

41


--------------------------------------------------------------------------------


EXHIBIT D

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of            ,
2007 (the “Grant Date”), is entered into between Career Education Corporation, a
Delaware corporation (the “Company”), and Gary E. McCullough (the
“Participant”).

WHEREAS, the Company, Participant and CEC Employee Group, LLC are parties to
that certain Employment Agreement dated           , 2007 (the “Employment
Agreement”), pursuant to which the Company is obligated to make certain
restricted stock award grants to the Participant;

WHEREAS, the Company desires, by affording the Participant an opportunity to
receive shares of the Company’s Common Stock as hereinafter provided, to carry
out its obligations under the Employment Agreement and the purposes of the
Career Education Corporation 1998 Employee Incentive Compensation Plan, as
amended (the “Plan”); and

WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder;

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto have agreed, and do hereby agree, as follows:

1.                                     Definitions.

For purposes of the Agreement, the definitions of capitalized terms contained in
the Plan are hereby incorporated herein by reference, except to the extent that
any term is specifically defined in this Agreement.

2.                                       Grant of Restricted Stock.

Subject to and upon the terms and conditions set forth in this Agreement, the
Company hereby grants to Participant, as a matter of separate agreement and not
in lieu of salary or any other compensation for services, 25,250 shares of
Restricted Stock of the Company, effective as of the Grant Date, and the
Participant hereby accepts the grant of Common Shares on a restricted basis, as
set forth herein.

3.                                       Stock Certificates and Escrow.

Upon issuance, the certificates for Restricted Stock shall be held in escrow by
the Company until, and to the extent, the Restricted Stock shall cease to be
restricted and shall become non-forfeitable, and the Participant shall own such
shares free of all restrictions otherwise imposed by this Agreement.  Restricted
Stock, together with any assets or securities

42


--------------------------------------------------------------------------------


held in escrow hereunder, shall be (i) surrendered to the Company for
cancellation upon forfeiture, if any, of such Restricted Stock by the
Participant hereunder or (ii) subject to the provisions of Paragraph 5, released
to the Participant to the extent the Restricted Stock are no longer subject to
any of the restrictions otherwise imposed by this Agreement.

4.                                       Limitations on Transferability.

At any time prior to vesting in accordance with Paragraph 5, the Restricted
Stock or any interest therein cannot be directly or indirectly transferred,
sold, assigned, pledged, hypothecated, encumbered or otherwise disposed of.

5.                                     Dates of Vesting.

Subject to the provisions of Paragraphs 6 and 7 of this Agreement, the
Restricted Stock shall cease to be restricted and shall become non-forfeitable
(thereafter being referred to as “Unrestricted Stock”) on the 3rd anniversary of
the Grant Date, at which time the Restricted Stock shall be fully vested.

6.                                   Termination of Employment.

Notwithstanding anything to the contrary in the Plan or in this Agreement, the
provisions of this Paragraph 6 shall apply in the event the Participant incurs a
Termination of Employment at any time prior to the date on which the Restricted
Stock shall become Unrestricted Stock as set forth in Paragraph 5:

(a)                                  Should the Participant incur a Termination
of Employment by reason of (i) death, (ii) Disability (as defined in the
Employment Agreement), (iii) a termination by the Participant for Good Reason
(as defined in the Employment Agreement), (iv) a termination by the Company
without Cause (as defined in the Employment Agreement) or (v) a termination by
the Company by providing the Executive written notice of the Company’s intent
not to extend the term of the Employment Agreement as described in Section 3.1
thereof, at any time prior to the date on which the Restricted Stock shall
become Unrestricted Stock as set forth in Paragraph 5, then all of the shares
of  Restricted Stock immediately shall become Unrestricted Stock, and the
Participant immediately shall own such shares free of all restrictions otherwise
imposed by this Agreement.

(b)                                 Should the Participant incur a Termination
of Employment by reason of (i) a termination by the Company for Cause or (ii) a
termination by the Participant without Good Reason, then the shares of
Restricted Stock which have not previously become Unrestricted Stock as set
forth in Paragraph 5 shall be forfeited immediately.

7.                                       Change in Control.

Notwithstanding anything to the contrary in the Plan or in this Agreement, in
the event of a Change in Control at any time prior to the date on which the
Restricted Stock shall become

43


--------------------------------------------------------------------------------


Unrestricted Stock as set forth in Paragraph 5, then all of the shares of
Restricted Stock shall immediately become Unrestricted Stock, and the
Participant immediately shall own such shares free of all restrictions otherwise
imposed by this Agreement.  Notwithstanding anything to the contrary in the Plan
or in this Agreement, the rights provided in Section 12.1(d) of the Plan shall
not apply to the grant of Restricted Stock under this Agreement.

8.                                       Liability of Company.

The inability of Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and
transfer of any Restricted Stock pursuant to this Agreement shall relieve the
Company of any liability with respect to the non-issuance or transfer of the
Restricted Stock as to which such approval shall not have been obtained. The
Company, however, shall use its best efforts to obtain all such approvals.


9.                                   ADJUSTMENT IN RESTRICTED STOCK.


THE COMMITTEE SHALL MAKE OR PROVIDE FOR SUCH ADJUSTMENTS AS PROVIDED FOR IN
SECTION 4.6 OF THE PLAN.

10.                                 Plan.

Notwithstanding any other provision of this Agreement, the Restricted Stock is
granted pursuant to the Plan, and is subject to all the terms and conditions of
the Plan, as the same may be amended from time to time; provided, however, that
no amendment of the Plan shall impair any rights of the Participant under this
Agreement without the Participant’s consent.  Notwithstanding anything in the
Plan to the contrary, the Company and the Participant acknowledge and agree that
this Agreement may be amended to comply with Section 409A of the Code and any
regulation promulgated, or guidance released, thereunder only as provided under
the terms of the Employment Agreement.

The reasonable interpretation and construction by the Committee of the Plan and
this Agreement and such rules and regulations as may be adopted by the Committee
for the purpose of administering the Plan, shall be final and binding upon the
Participant.

11.                                 Inapplicability of Certain Sections of the
Plan.  The Company and the Participant acknowledge and agree that (i) the
mitigation of excise tax provisions set forth in Section 13.7 of the Plan (or
any successor provisions thereof) and (ii) the offset provisions set forth in
Section 13.6(g) of the Plan (or any successor provisions thereof) shall be
subject to the terms of the Employment Agreement.

12.                                 Stockholder Rights.

The Participant shall be entitled to receive any dividends that become payable
on or after the Grant Date with respect to any Restricted Stock; provided,
however, that no dividends shall be payable to, or for the benefit of, the
Participant for Restricted Stock with respect to record dates occurring prior to
the Grant Date, or with respect to record dates occurring on or after the date,
if any, on which the Participant has forfeited such Restricted Stock.  The
Participant shall be entitled to vote the Restricted Stock on or after the Grant
Date to the same extent as would

44


--------------------------------------------------------------------------------


have been applicable to the Participant if the Restricted Stock had then been
fully vested and non-forfeitable; provided, however, that the Participant shall
not be entitled to vote the Restricted Stock with respect to record dates for
such voting rights occurring prior to the Grant Date, or with respect to record
dates occurring on or after the date, if any, on which the Participant has
forfeited the Restricted Stock.

13.                                 Employment Rights.

Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue in the employ of the Company (or any of its Affiliates) for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company (or any such Affiliate) or the Participant, which
rights are hereby expressly reserved by each party, to Terminate the Employment
of the Participant at any time for any reason whatsoever, with or without cause
or give the Participant any right to participate in any employee welfare or
benefit plan or other program (other than the Plan) of the Company or any of its
Affiliates.

14.                               Disclosure Rights.

The Company (or any Affiliate) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Common Shares, Restricted
Stock or Unrestricted Stock, and such holder shall have no right to be advised
of, any material information regarding the Company at any time prior to, upon or
in connection with receipt of Restricted Stock.

15.                                 Governing Law.

The interpretation, performance, and enforcement of this Agreement shall be
governed by and enforced in accordance with the laws of the State of Illinois
(other than its laws respecting choice of law).

15.                                 Compliance with Laws and Regulations.

(a)                                  The issuance of Restricted Stock shall be
subject to compliance by the Company and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange on which shares of the Company’s Stock may be listed at the time
of such exercise and issuance.

(b)                                 In connection with the grant of Restricted
Stock, the Participant shall execute and deliver to the Company such
representations in writing as may be requested by the Company in order for it to
comply with the applicable requirements of Federal and State securities laws.

45


--------------------------------------------------------------------------------


16.                                 Successors and Assigns.

Except as otherwise expressly set forth in this Agreement, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
succeeding administrators, heirs, and legal representatives of the Participant
and the successors and assigns of the Company.

17.                                 Changes in Company’s Capital Structure.

This Agreement shall not in any way affect the right of the Company to adjust,
reclassify, reorganize or otherwise make changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

18.                                 Notices.

Any notices, consents, or other communication required to be sent or given
hereunder by any of the parties shall in every case be in writing and shall be
deemed properly served if (a) delivered personally, (b) sent by registered or
certified mail, in all such cases with first class postage prepaid, return
receipt requested, (c) delivered to a nationally recognized overnight courier
service or (d) sent by facsimile transmission (with a copy sent by first class
mail) to the parties at the addresses set forth below:

If to the Company:

 

Career Education Corporation

 

 

 

 

2895 Greenspoint Pkwy.

 

 

 

 

Suite 600

 

 

 

 

Hoffman Estates, IL 60195

 

 

 

 

Attention: General Counsel

 

 

 

 

 

 

 

 

With a copy to:

 

Career Education Corporation

 

 

 

 

2895 Greenspoint Pkwy.

 

 

 

 

Suite 600

 

 

 

 

Hoffman Estates, IL 60195

 

 

 

 

Attention: Kenneth Zilch

 

 

 

If to the Participant, at the addresses set forth in Section 6.1 of the
Employment Agreement.


19.                                 CONSTRUCTION.


NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THIS AGREEMENT AND THE
RESTRICTED STOCK GRANTED HEREUNDER ARE MADE AND GRANTED PURSUANT TO THE PLAN AND
ARE IN ALL RESPECTS LIMITED BY AND SUBJECT TO THE EXPRESS PROVISIONS OF THE
PLAN, AS AMENDED FROM TIME TO TIME. THE REASONABLE INTERPRETATION AND
CONSTRUCTION OF THE PLAN, THIS AGREEMENT AND THE RESTRICTED STOCK BY THE
COMMITTEE, AND SUCH RULES AND REGULATIONS AS MAY BE ADOPTED BY THE COMMITTEE FOR
THE PURPOSE OF ADMINISTERING THE PLAN, SHALL BE FINAL AND BINDING UPON THE
PARTICIPANT (OR ANY OTHER PERSON OR PERSONS HOLDING THE RESTRICTED STOCK).

46


--------------------------------------------------------------------------------



20.                                 ENTIRE AGREEMENT.


THIS AGREEMENT, TOGETHER WITH THE PLAN, CONSTITUTE THE ENTIRE OBLIGATION OF THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL SUPERSEDE ANY
PRIOR EXPRESSIONS OF INTENT OR UNDERSTANDING WITH RESPECT TO THIS TRANSACTION.


21.                                 AMENDMENT.


ANY AMENDMENT TO THIS AGREEMENT SHALL BE IN WRITING AND SIGNED BY THE COMPANY
AND THE PARTICIPANT.


22.                                 WAIVER; CUMULATIVE RIGHTS.


THE FAILURE OR DELAY OF EITHER PARTY TO REQUIRE PERFORMANCE BY THE OTHER PARTY
OF ANY PROVISION HEREOF SHALL NOT AFFECT ITS RIGHT TO REQUIRE PERFORMANCE OF
SUCH PROVISION UNLESS AND UNTIL SUCH PERFORMANCE HAS BEEN WAIVED IN WRITING. 
EACH AND EVERY RIGHT HEREUNDER IS CUMULATIVE AND MAY BE EXERCISED IN PART OR IN
WHOLE FROM TIME TO TIME.


23.                                 COUNTERPARTS.


THIS AGREEMENT MAY BE SIGNED IN TWO COUNTERPARTS, EACH OF WHICH SHALL BE AN
ORIGINAL, BUT BOTH OF WHICH SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


24.                                 HEADINGS.


THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND
SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


25.                                 SEVERABILITY.


IF ANY PROVISION OF THIS AGREEMENT SHALL FOR ANY REASON BE HELD TO BE INVALID OR
UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT EFFECT ANY OTHER
PROVISION HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED AS IF SUCH INVALID OR
UNENFORCEABLE PROVISION WERE OMITTED.

26.                                 Tax Consequences.

The Participant acknowledges and agrees that he is responsible for the tax
consequences with respect to the grant of the Restricted Stock or the lapse of
restrictions otherwise imposed by this Agreement.  The Participant further
acknowledges that it is the Participant’s responsibility to obtain any advice
that the Participant deems necessary or appropriate with respect to any and all
tax matters that may exist as a result of the grant of Restricted Stock or the
lapse of restrictions otherwise imposed by this Agreement.  Notwithstanding any
other provision of this Agreement, the Restricted Stock, together with any other
assets or securities held in escrow hereunder, shall not be released to the
Participant unless, as provided in Section 13.6(c) of the Plan, the Participant
shall have paid to the Company, or made arrangements satisfactory to the Company
regarding the payment of, any Federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to the grant of the Restricted Stock
or the lapse of restrictions otherwise imposed by this Agreement.

[Signature Page to Follow]

47


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Restricted Stock Agreement on
the day and year first above written.

CAREER EDUCATION CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

By:

 

 

 

 

Gary E. McCullough

 

[Signature Page to Restricted Stock Agreement]

48


--------------------------------------------------------------------------------


EXHIBIT E

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”) dated as of            , 2007
(“Grant Date”), is between Career Education Corporation, a Delaware corporation
(the “Company”), and Gary E. McCullough, an employee of the Company (the
“Participant”).

WHEREAS, the Company, Participant and CEC Employee Group, LLC are parties to
that certain Employment Agreement dated            , 2007 (the “Employment
Agreement”), pursuant to which the Company is obligated to make certain stock
option award grants to the Participant;

WHEREAS, the Company desires, by affording the Participant an opportunity to
purchase shares of the Company’s Common Stock as hereinafter provided, to carry
out its obligations under the Employment Agreement and the purposes of the
Career Education Corporation 1998 Employee Incentive Compensation Plan (the
“Plan”); and

WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:

1.                                       Definitions.

For purposes of this Agreement, the definitions of terms contained in the Plan
hereby are incorporated by reference, except to the extent that any term is
specifically defined in this Agreement.

2.                                       Grant of Option, Option Price and Term.

(a)                                  The Company hereby grants to the
Participant, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, the right and option (the “Option”) to purchase
55,350 shares of the Common Stock of the Company (“Option Shares”) on the terms
and conditions herein set forth.  Participant shall have all the rights and
obligations as provided for in this Agreement.

(b)                                 For each of the Option Shares purchased, the
Participant shall pay to the Company $            per share (the “Option
Price”).  Accordingly, the aggregate Option Price to exercise all of the Option
is $            (“Aggregate Option Price”).

(c)                                  The term of this Option shall commence on
the Grant Date and end on            , 2017 (the “Option Period”).  The
termination of the Option Period shall result in

49


--------------------------------------------------------------------------------


the termination and cancellation of the Option.  In no event shall the Option be
exercisable for any period greater than the Option Period.  During the Option
Period, the Option shall be exercisable in accordance with the determination of
the Committee, but in no event later than the date the Option becomes
exercisable pursuant to Section 2(d) or 2(e) below.

(d)                                 The percentage of Options which are
exercisable and which will not be forfeited upon a Termination of Employment
(unless such termination is for Cause) shall be determined in accordance with
the following schedule:

Date

 

Cumulative Percentage of
Option Shares Exercisable

 

        , 2008

 

50

%

 

 

 

 

        , 2009

 

100

%

 

(e)                                  Notwithstanding the foregoing Section 2(d),
all Options shall be 100% exercisable in the event of a Change in Control or a
Termination of Employment due to (i) death, (ii) Disability (as defined in the
Employment Agreement), (iii) a termination by the Participant for Good Reason
(as defined in the Employment Agreement), (iv) a termination by the Company
without Cause (as defined in the Employment Agreement) or (v) a termination by
the Company by providing the Executive written notice of the Company’s intent
not to extend the term of the Employment Agreement as described in Section 3.1
thereof.

(f)                                    Any portion of the Option which is not
exercisable, pursuant to Section 2(d) or 2(e), as of a Participant’s Termination
of Employment is canceled simultaneously with the date of such Termination of
Employment.

(g)                                 The Option granted hereunder is designated
as a Non-Qualified Stock Option.

(h)                                 The Company shall not be required to issue
any fractional Option Shares.

5.                                       Termination of Option.  With respect to
any portion of the Option which is otherwise exercisable pursuant to Section 2:

(a)                                  If Participant incurs a Termination of
Employment due to death, the Option shall be cancelled one year after the date
of such Termination of Employment or upon the expiration of the Option Period,
whichever is sooner.

(b)                                 If Participant incurs a Termination of
Employment due to a Disability, the Option shall be cancelled one year after the
date of such Termination of Employment or upon the expiration of the Option
Period, whichever is sooner, and Participant’s death at

50


--------------------------------------------------------------------------------


any time following such Termination of Employment due to Disability shall not
affect the foregoing.

(c)                                  If Participant incurs a Termination of
Employment due to Retirement, if the Termination of Employment is involuntary on
the part of Participant (including a termination by the Company by providing the
Executive written notice of the Company’s intent not to extend the term of the
Employment Agreement as described in Section 3.1 thereof, but not including a
Termination of Employment due to death or Disability or with Cause), or if the
Termination of Employment is by the Participant for Good Reason, the Option
shall be cancelled ninety (90) days after the date of such Termination of
Employment or upon the expiration of the Option Period, whichever is sooner.  If
Participant incurs a Termination of Employment which is voluntary on the part of
Participant as a result of Participant’s provision of notice to the Company of
his election not to extend the term of the Employment Agreement pursuant to
Section 3.1 thereof, then the Option shall be cancelled thirty (30) days after
the date of such Termination of Employment or upon the expiration of the Option
Period, whichever is sooner.

(d)                                 If Participant’s Termination of Employment
is for Cause or by the Participant without Good Reason, any Option shall be
cancelled on the date of such Termination of Employment.  The death or
Disability of Participant after a Termination of Employment otherwise provided
herein shall not extend the time permitted to exercise the Option.

4.                                       Exercise.  The Option shall be
exercisable during the Participant’s lifetime only by the Participant (or his or
her guardian or legal representative), and after the Participant’s death only by
the Representative.  The Option may only be exercised by the delivery to the
Company of a properly completed written notice, in form satisfactory to the
Committee, which notice shall specify the number of Option Shares to be
purchased and the aggregate Option Price for such shares, together with payment
in full of such aggregate Option Price.  Payment shall only be made:

(a)                                  in cash or by check;

(b)                                 with the prior written approval of the
Committee, by the delivery to the Company of a valid and enforceable stock
certificate (or certificates) representing shares of Common Stock held by the
Participant, which is endorsed in blank or accompanied by an executed stock
power (or powers) and guaranteed in a manner acceptable to the Committee;

(c)                                  in cash by a broker-dealer to whom the
Participant has submitted a notice of exercise; or

(d)                                 in any combination of (a), (b), or (c).

If any part of the payment of the Option Price is made in shares of Common
Stock, such shares shall be valued by using their Fair Market Value as of their
date of delivery.

51


--------------------------------------------------------------------------------


The Option shall not be exercised unless there has been compliance with all the
preceding provisions of this Paragraph 4, and, for all purposes of this
Agreement, the date of the exercise of the Option shall be the date upon which
there is compliance with all such requirements.

5.                                       Payment of Withholding Taxes.  If the
Company is obligated to withhold an amount on account of any tax imposed as a
result of the exercise of the Option, the Participant shall be required to pay
such amount to the Company, as provided in the Plan.

6.                                       Requirements of Law; Registration and
Transfer Requirements.  The Company shall not be required to sell or issue any
shares under the Option if the issuance of such shares shall constitute a
violation of any provision of any law or regulation of any governmental
authority applicable to the Company.  This Option and each and every obligation
of the Company hereunder are subject to the requirement that the Option may not
be exercised or performed, in whole or in part, unless and until the Option
Shares are listed, registered or qualified, properly marked with a legend or
other notation, or otherwise restricted, as is provided for in the Plan.

7.                                       Adjustments / Change in Control.  In
the event of a Change in Control or other corporate restructuring provided for
in the Plan, the Participant shall have such rights, and the Committee shall
take such actions, as provided in the Plan.  The Committee shall make or provide
for such adjustments as provided for in Section 4.6 of the Plan. 
Notwithstanding anything to the contrary in the Plan or in this Agreement, the
rights provided in Section 12.1(d) of the Plan shall not apply to the grant of
Options under this Agreement.

8.                                       Nontransferability.  An Option and any
interest in the Option may not otherwise be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner without the prior
written consent of the Company other than (i) by will or by the laws of descent
and distribution, or (ii) by the Participant pursuant to a gift of such Option
by such Participant to any member of the Participant’s immediate family or to
any trust the beneficiaries of which are members of the Participant’s immediate
family.

9.                                       Plan.  Notwithstanding any other
provision of this Agreement, the Option is granted pursuant to the Plan, and is
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time; provided, however, that no amendment of the Plan shall impair
any rights of the Participant under this Agreement without the Participant’s
consent.  Notwithstanding anything in the Plan to the contrary, the Company and
the Participant acknowledge and agree that this Agreement may be amended to
comply with Section 409A of the Code and any regulation promulgated, or guidance
released, thereunder only as provided under the terms of the Employment
Agreement.  The reasonable interpretation and construction by the Committee of
the Plan, this Agreement and the Option, and such rules and regulations as may
be adopted by the Committee for the purpose of administering the Plan, shall be
final and binding upon the Participant.

10.                                 Inapplicability of Certain Sections of the
Plan.  The Company and the Participant acknowledge and agree that (i) the
mitigation of excise tax provisions set forth in Section 13.7 of the Plan (or
any successor provisions thereof) and (ii) the offset provisions set forth in
Section

52


--------------------------------------------------------------------------------


13.6(g) of the Plan (or any successor provisions thereof) shall be subject to
the terms of the Employment Agreement.

11.                                 Stockholder Rights.  Until the Option shall
have been duly exercised to purchase such Option Shares and such shares have
been officially recorded as issued on the Company’s official stockholder
records, no person or entity shall be entitled to vote, receive distributions or
dividends or be deemed for any purpose the holder of any Option Shares, and
adjustments for dividends or otherwise shall be made only if the record date
therefore is subsequent to the date such shares are recorded and after the date
of exercise and without duplication of any adjustment.

12.                                 Employment Rights.  No provision of this
Agreement or of the Option granted hereunder shall give the Participant any
right to continue in the employ of the Company or any of its Affiliates, create
any inference as to the length of employment of the Participant, affect the
right of the Company or its Affiliates to Terminate the Employment of the
Participant, with or without cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan) of the Company or any of its Affiliates.

13.                                 Disclosure Rights.  The Company shall have
no duty or obligation to affirmatively disclose to the Participant or a
Representative, and the Participant or Representative shall have no right to be
advised of, any material information regarding the Company or an Affiliate at
any time prior to, upon or in connection with the exercise of an Option.

14.                                 Changes in Company’s Capital Structure.  The
existence of the Option shall not affect in any way the right or authority of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

15.                                 Investment Representation and Agreement. 
If, in the opinion of counsel for the Company, a particular representation is
required under the Securities Act of 1933 or any other applicable federal or
state law, or any regulation or rule of any governmental agency, the Company may
require such representations as the Company reasonably may determine to be
necessary.

16.                                 Governing Law.  This Agreement and the
Option granted hereunder shall be governed by, and construed and enforced in
accordance with, the laws of the State of Illinois (other than its laws
respecting choice of law).

17.                                 Entire Agreement.  This Agreement, together
with the Plan, constitute the entire obligation of the parties hereto with
respect to the subject matter hereof and shall supersede any prior expressions
of intent or understanding with respect to this transaction.

53


--------------------------------------------------------------------------------


18.                                 Amendment.  Any amendment to this Agreement
shall be in writing and signed by the Company and the Participant.

19.                                 Waiver; Cumulative Rights.  The failure or
delay of either party to require performance by the other party of any provision
hereof shall not affect its right to require performance of such provision
unless and until such performance has been waived in writing.  Each and every
right hereunder is cumulative and may be exercised in part or in whole from time
to time.

20.                                 Counterparts.  This Agreement may be signed
in two counterparts, each of which shall be an original, but both of which shall
constitute but one and the same instrument.

21.                                 Notices.  Any notice which either party
hereto may be required or permitted to give the other shall be in writing and
may be delivered personally or by mail, postage prepaid, addressed to the
Secretary of the Company, at its then corporate headquarters, and to the
Participant, at the addresses set forth in Section 6.1 of the Employment
Agreement, or to such other address as the Participant, by notice to the
Company, may designate in writing from time to time.

22.                                 Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

23.                                 Severability.  If any provision of this
Agreement shall for any reason by held to be invalid or unenforceable, such
invalidity or unenforceability shall not effect any other provision hereof, and
this Agreement shall be construed as if such invalid or unenforceable provision
were omitted.

24.                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon each successor and assign of
the Company.  All obligations imposed on the Participant or a Representative,
and all rights granted to the Company hereunder, shall be binding upon the
Participant’s or the Representative’s heirs, legal representatives and
successors.

[Signature Page Follows]

54


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
hand, all as of the day and year first above written.

CAREER EDUCATION CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

By:

 

 

 

 

Gary E. McCullough

 

[Signature Page to Stock Option Agreement]

55


--------------------------------------------------------------------------------


EXHIBIT F

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of           , 2007
(the “Grant Date”), is entered into between Career Education Corporation, a
Delaware corporation (the “Company”), and Gary E. McCullough (the “Executive”).

WHEREAS, the Company desires to grant to the Executive certain shares of
restricted stock as hereinafter provided, and subject to the terms and
conditions of the Employment Agreement dated           , 2007, by and among the
Company, CEC Employee Group, LLC and the Executive (the “Employment Agreement”);

WHEREAS, pursuant to the Employment Agreement and as an inducement to the
Executive to commence his employment with Company, the Compensation Committee of
the Company’s board of directors (the “Committee”) has recommended that the
Company grant to the Executive the Restricted Stock Signing Bonus Grant (as
defined below); and

WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder, including that the Restricted Stock Signing Bonus Grant
shall made outside of the Company’s Employee Incentive Compensation Plan, as
amended, and that such award is permitted to be made without stockholder
approval pursuant to NASDAQ Marketplace Rule 4350(i)(1)(A)(iv).

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto have agreed, and do hereby agree, as follows:

1.                                     Definitions.

For purposes of the Agreement, the definitions of capitalized terms contained in
the Agreement not otherwise defined herein have the meanings ascribed to such
terms in Exhibit A hereto.

2.                                       Signing Bonus Grant.

Subject to and upon the terms and conditions set forth in this Agreement and the
Employment Agreement, the Company hereby grants to Executive 72,000 shares of
restricted stock of the Company (the “Restricted Stock Signing Bonus Grant”),
effective as of the Grant Date, and the Executive hereby accepts the Restricted
Stock Signing Bonus Grant on a restricted basis, as set forth herein.

56


--------------------------------------------------------------------------------


3.                                       Stock Certificates and Escrow.

Upon issuance, the certificates for the Restricted Stock Signing Bonus Grant
shall be held in escrow by the Company until, and to the extent, the Restricted
Stock Signing Bonus Grant shall cease to be restricted and shall become
non-forfeitable, and the Executive shall own the shares free of all restrictions
otherwise imposed by this Agreement.  The Restricted Stock Signing Bonus Grant,
together with any assets or securities held in escrow hereunder, shall be (i)
surrendered to the Company for cancellation upon forfeiture, if any, of such
Restricted Stock Signing Bonus Grant by the Executive hereunder or (ii) subject
to the provisions of Paragraph 5, released to the Executive to the extent the
Restricted Stock Signing Bonus Grant is no longer subject to any of the
restrictions otherwise imposed by this Agreement.

4.                                       Limitations on Transferability.

At any time prior to vesting in accordance with Paragraph 5, the Restricted
Stock Signing Bonus Grant or any interest therein cannot be directly or
indirectly transferred, sold, assigned, pledged, hypothecated, encumbered or
otherwise disposed of except by will, by the laws of descent or distribution, or
to a designated beneficiary on a form acceptable to, or provided by the Company.

5.                                     Dates of Vesting.

Subject to the provisions of Paragraph 6 of this Agreement, 50% of the
Restricted Stock Signing Bonus Grant shall cease to be restricted and shall
become non-forfeitable (thereafter being referred to as “Unrestricted Stock”) on
the first anniversary of the Grant Date, and the remainder of the Restricted
Stock Signing Bonus Grant shall vest and become Unrestricted Stock on the second
anniversary of the Grant Date.

6.                                   Termination of Employment.

Notwithstanding anything to the contrary in this Agreement, the provisions of
this Paragraph 6 shall apply in the event the Executive’s employment is
terminated at any time prior to the date on which the Restricted Stock Signing
Bonus Grant shall become Unrestricted Stock as set forth in Paragraph 5:

(a)                                  If the Executive’s employment is terminated
by reason of death or Disability at any time prior to the date on which the
Restricted Stock Signing Bonus Grant shall cease to be restricted and shall
become non-forfeitable as set forth in Paragraph 5, then the Restricted Stock
Signing Bonus Grant shall become Unrestricted Stock, and the Executive (or his
estate, as applicable) immediately shall own such shares free of all
restrictions otherwise imposed by this Agreement.

(b)                                 If the Executive’s employment is terminated
by the Company for Cause, or if the Executive terminates his employment other
than for Good Reason, at any time prior to the date on which the Restricted
Stock Signing Bonus Grant shall cease to be restricted and shall

57


--------------------------------------------------------------------------------


become non-forfeitable as set forth in Paragraph 5, then effective upon the date
of such termination any unvested portion of the Restricted Stock Signing Bonus
Grant shall be forfeited in full by the Executive.

(c)                                  If (i) the Company terminates the
Executive’s employment without Cause, (ii) the Executive terminates his
employment for Good Reason or (iii) the Company provides the Executive written
notice of the Company’s intent not to extend the term of the Employment
Agreement as described in Section 3.1 thereof, at any time prior to the date on
which the Restricted Stock Signing Bonus Grant shall become Unrestricted Stock
as set forth in Paragraph 5, then, subject to Paragraph 6(d) below, all of the
shares of restricted stock awarded pursuant to the Restricted Stock Signing
Bonus Grant shall become Unrestricted Stock, and the Executive immediately shall
own such shares free of all restrictions otherwise imposed by this Agreement.

(d)                                 As a condition to receiving any payments to
which the Executive may otherwise be entitled under Paragraph 6(c) above, the
Company may request the Executive to execute a release pursuant to the terms of
the Employment Agreement.

7.                                       Change in Control.  Notwithstanding
anything to the contrary in this Agreement, in the event of a Change in Control
at any time prior to the date on which the Restricted Stock Signing Bonus Grant
shall become Unrestricted Stock as set forth in Paragraph 5, then all of the
shares of the Restricted Stock Signing Bonus Grant shall immediately become
Unrestricted Stock upon such Change in Control, and the Executive immediately
shall own such shares free of all restrictions otherwise imposed by this
Agreement.

8.                                       Liability of Company.

The inability of Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and
transfer of the Restricted Stock Signing Bonus Grant pursuant to this Agreement
shall relieve the Company of any liability with respect to the non-issuance or
transfer of the Restricted Stock Signing Bonus Grant as to which such approval
shall not have been obtained. The Company, however, shall use its best efforts
to obtain all such approvals.


9.                                   ADJUSTMENT IN RESTRICTED STOCK SIGNING
BONUS GRANT.


IN THE EVENT OF ANY CHANGE TO THE SECURITIES OF THE COMPANY, INCLUDING ANY
MERGER, CONSOLIDATION, REORGANIZATION, STOCK SPLIT, REVERSE STOCK SPLIT,
RECAPITALIZATION, REINCORPORATION, EXCHANGE, COMBINATION OR RECLASSIFICATION OF
STOCK, STOCK DIVIDEND, SPIN-OFF, EXTRAORDINARY CASH OR OTHER PROPERTY DIVIDEND,
LIQUIDATING DIVIDEND, OR ANY OTHER SIMILAR CHANGE TO THE CAPITAL STRUCTURE OF
THE COMPANY, THE BOARD OR THE COMMITTEE SHALL, IN SUCH A MANNER AS IT DEEMS
EQUITABLE, MAKE ANY ANTIDILUTION ADJUSTMENTS THAT IT DEEMS NECESSARY OR
APPROPRIATE TO THE NUMBER AND TYPE OF SHARES THAT MAY BE GRANTED UNDER THIS
AGREEMENT IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR
POTENTIAL BENEFITS MADE AVAILABLE UNDER THIS AGREEMENT.

58


--------------------------------------------------------------------------------


10.                                 Section 409A.

Notwithstanding anything in this Agreement to the contrary, the Company and the
Participant acknowledge and agree that this Agreement may be amended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and any
regulation promulgated, or guidance released, thereunder only as provided under
the terms of the Employment Agreement.

11.                                 Stockholder Rights.

The Executive shall be entitled to receive any dividends that become payable on
or after the Grant Date with respect to the Restricted Stock Signing Bonus
Grant; provided, however, that no dividends shall be payable to, or for the
benefit of, the Executive for the Restricted Stock Signing Bonus Grant with
respect to record dates occurring prior to the Grant Date, or with respect to
record dates occurring on or after the date, if any, on which the Executive has
forfeited such Restricted Stock Signing Bonus Grant.  The Executive shall be
entitled to vote the Restricted Stock Signing Bonus Grant on or after the Grant
Date to the same extent as would have been applicable to the Executive if the
Restricted Stock Signing Bonus Grant had then been fully vested and
non-forfeitable; provided, however, that the Executive shall not be entitled to
vote the Restricted Stock Signing Bonus Grant with respect to record dates for
such voting rights occurring prior to the Grant Date, or with respect to record
dates occurring on or after the date, if any, on which the Executive has
forfeited the Restricted Stock Signing Bonus Grant.

12.                                 Employment Rights.

Nothing in this Agreement shall confer upon the Executive any right to continue
in the employ of the Company (or any of its affiliates) for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any such affiliate) or the Executive, which rights are hereby
expressly reserved by each party, to terminate the employment of the Executive
at any time for any reason whatsoever, with or without Cause or give the
Executive any right to participate in any benefit plan and the grants hereunder
shall not be considered compensation for any benefit plan purpose, including
accruals or payments thereunder except to the extent provided by such benefit
plan.

13.                               Disclosure Rights.

The Company (or any affiliate) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Company stock, restricted
stock or Unrestricted Stock, and such holder shall have no right to be advised
of, any material information regarding the Company at any time prior to, upon or
in connection with receipt of the Restricted Stock Signing Bonus Grant or any
Unrestricted Stock.

14.                                 Governing Law.

The interpretation, performance, and enforcement of this Agreement shall be
governed by and enforced in accordance with the laws of the State of Illinois
(other than its laws respecting choice of law).

59


--------------------------------------------------------------------------------


15.                                 Compliance with Laws and Regulations.

(a)                                  The issuance of the Restricted Stock
Signing Bonus Grant shall be subject to compliance by the Company and Executive
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which shares of the Company’s stock may be
listed at the time of such exercise and issuance.

(b)                                 In connection with the Restricted Stock
Signing Bonus Grant, the Executive shall execute and deliver to the Company such
representations in writing as may be requested by the Company in order for it to
comply with the applicable requirements of Federal and State securities laws.

16.                                 Successors and Assigns.

Except as otherwise expressly set forth in this Agreement, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
succeeding administrators, heirs, and legal representatives of the Executive and
the successors and assigns of the Company.

17.                                 Changes in Company’s Capital Structure.

This Agreement shall not in any way affect the right of the Company to adjust,
reclassify, reorganize or otherwise make changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.  In no event shall the Company be
required to issue any fractional shares to the Executive pursuant to this
Agreement.

18.                                 Notices.

Any notices, consents, or other communication required to be sent or given
hereunder by any of the parties shall in every case be in writing and shall be
deemed properly served if (a) delivered personally, (b) sent by registered or
certified mail, in all such cases with first class postage prepaid, return
receipt requested, (c) delivered to a nationally recognized overnight courier
service or (d) sent by facsimile transmission (with a copy sent by first class
mail) to the parties at the addresses set forth below, or to such other address
or to the attention of such other person as the recipient party has specified by
prior written notice to the sending party.

If to the Company:

 

Career Education Corporation

 

 

 

 

2895 Greenspoint Pkwy.

 

 

 

 

Suite 600

 

 

 

 

Hoffman Estates, IL 60195

 

 

 

 

Attention: General Counsel

 

 

 

60


--------------------------------------------------------------------------------


 

With a copy to:

 

Career Education Corporation

 

 

 

 

2895 Greenspoint Pkwy.

 

 

 

 

Suite 600

 

 

 

 

Hoffman Estates, IL 60195

 

 

 

 

Attention: Kenneth Zilch

 

 

 

If to the Executive, at the address set forth on the signature page hereto.


19.                                 CONSTRUCTION.


THE REASONABLE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT BY THE
COMMITTEE, AND SUCH RULES AND REGULATIONS AS MAY BE ADOPTED BY THE COMMITTEE FOR
THE PURPOSE OF ADMINISTERING THE AGREEMENT, SHALL BE FINAL AND BINDING UPON THE
EXECUTIVE (OR ANY OTHER PERSON OR PERSONS HOLDING THE RESTRICTED STOCK SIGNING
BONUS GRANT).  THE DETERMINATION OF WHETHER A CHANGE IN CONTROL HAS OCCURRED
SHALL BE MADE BY THE COMMITTEE PURSUANT TO THE PRECEDING SENTENCE.


20.                                 ENTIRE AGREEMENT.


THIS AGREEMENT CONSTITUTES THE ENTIRE OBLIGATION OF THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL SUPERSEDE ANY PRIOR EXPRESSIONS
OF INTENT OR UNDERSTANDING WITH RESPECT TO THIS TRANSACTION.  IN THE EVENT OF
ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE PROVISIONS OF THE
EMPLOYMENT AGREEMENT, THE PROVISIONS OF THIS AGREEMENT SHALL GOVERN.


21.                                 AMENDMENT.


ANY AMENDMENT TO THIS AGREEMENT SHALL BE IN WRITING AND SIGNED BY THE COMPANY
AND THE EXECUTIVE.


22.                                 WAIVER; CUMULATIVE RIGHTS.


THE FAILURE OR DELAY OF EITHER PARTY TO REQUIRE PERFORMANCE BY THE OTHER PARTY
OF ANY PROVISION HEREOF SHALL NOT AFFECT ITS RIGHT TO REQUIRE PERFORMANCE OF
SUCH PROVISION UNLESS AND UNTIL SUCH PERFORMANCE HAS BEEN WAIVED IN WRITING. 
EACH AND EVERY RIGHT HEREUNDER IS CUMULATIVE AND MAY BE EXERCISED IN PART OR IN
WHOLE FROM TIME TO TIME.


23.                                 COUNTERPARTS.


THIS AGREEMENT MAY BE SIGNED IN TWO COUNTERPARTS, EACH OF WHICH SHALL BE AN
ORIGINAL, BUT BOTH OF WHICH SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


24.                                 HEADINGS.


THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND
SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

61


--------------------------------------------------------------------------------



25.                                 SEVERABILITY.


IF ANY PROVISION OF THIS AGREEMENT SHALL FOR ANY REASON BE HELD TO BE INVALID OR
UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT EFFECT ANY OTHER
PROVISION HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED AS IF SUCH INVALID OR
UNENFORCEABLE PROVISION WERE OMITTED.

26.                                 Tax Consequences.

The Executive acknowledges and agrees that he is responsible for the tax
consequences with respect to the grant of the Restricted Stock Signing Bonus
Grant or the lapse of restrictions otherwise imposed by this Agreement.  The
Executive further acknowledges that it is the Executive’s responsibility to
obtain any advice that the Executive deems necessary or appropriate with respect
to any and all tax matters that may exist as a result of the grant of the
Restricted Stock Signing Bonus Grant or the lapse of restrictions otherwise
imposed by this Agreement.  Notwithstanding any other provision of this
Agreement, the Restricted Stock Signing Bonus Grant, together with any other
assets or securities held in escrow hereunder, shall not be released to the
Executive unless, the Executive shall have paid to the Company, or made
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to the grant of the Restricted Stock Signing Bonus Grant or the lapse of
restrictions otherwise imposed by this Agreement.

Signature Page Follows

62


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have acknowledged their rights and
obligations under this Agreement as of the date first written above.

CAREER EDUCATION CORPORATION

 

Name:

 

Title:

 

 

 

 

 

 

 

GARY E. McCULLOUGH

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

[Signature Page to Restricted Stock Agreement]

63


--------------------------------------------------------------------------------


EXHIBIT A

Certain Defined Terms:

“Cause” shall be limited to the following: (a) commission of any material act of
fraud by Executive with respect to which there is an admission of guilt or a
conviction or final, unappealable civil judgment; (b) misappropriation of funds
or embezzlement by Executive with respect to which there is an admission of
guilt or a conviction; (c) Executive’s conviction on any felony criminal
charges; (d) willful misconduct or malfeasance in the performance of Executive’s
duties in any material respect; (e) any willful misrepresentation or willful
series of misrepresentations made by Executive to the Company or the Board of
Directors of the Company (the “Board”) in connection with the performance of his
duties under the Employment Agreement that individually or in the aggregate are
material; (f) any material breach by Executive of any of the provisions of
Sections 4 or 5 of the Employment Agreement; or (g) any other material breach by
Executive of the Employment Agreement (including, without limitation, any
willful failure to adhere to good faith, lawful instructions given by the Board)
that is not cured by Executive within thirty (30) days after his receipt of
written notice thereof; provided, that if such failure is curable but is
incapable of cure within thirty (30) days after such written notice, Executive
shall have ninety (90) days after such notice to cure the failure, so long as
Executive commences action to cure such failure within such thirty (30) day
period and thereafter diligently and continuously takes action to cure such
failure during the remainder of such ninety (90) days.  Executive shall not be
deemed to have been terminated for Cause unless and until the occurrence of the
following two events:

(1) Executive is given a notice from the Board that identifies the grounds for
the proposed termination of Executive’s employment and notifies Executive that
he, along with his legal counsel, shall have an opportunity to address the Board
with respect to the alleged grounds for termination at a meeting of the Board
called and held for the purpose of determining whether Executive engaged in
conduct described in the preceding sentence, such meeting to be held no earlier
than thirty (30) days after Executive is given such notice (unless Executive
consents to an earlier meeting); and

(2) Executive is given a copy of resolutions, duly adopted by the affirmative
vote of not less than a majority of the entire membership of the Board at a
meeting of the Board called and held for the purpose of finding that, in the
opinion of a majority of the Board, Executive was guilty of conduct set forth in
the preceding sentence, that specify the grounds and evidence for termination
and indicate that the grounds for termination have not been cured within the
time limits, if applicable, specified in the notice referred to in (1) above.

“Change in Control” shall mean if (a) any corporation, person or other entity
(other than the Company, a majority-owned subsidiary of the Company or any of
its subsidiaries, or an employee benefit plan (or related trust) sponsored or
maintained by the Company), including a “group” as defined in Section 13(d)(3)
of the Exchange Act, becomes the beneficial owner of stock representing more
than twenty percent (20%) of the combined voting power of the Company’s then
outstanding securities; (b)(i) the stockholders of the Company approve a

64


--------------------------------------------------------------------------------


definitive agreement to merge or consolidate the Company with or into another
corporation other than a majority-owned subsidiary of the Company, or to sell or
otherwise dispose of all or substantially all of the Company’s assets, and (ii)
the persons who were the members of the Board of Directors of the Company prior
to such approval do not represent a majority of the directors of the surviving,
resulting or acquiring entity or the parent thereof; (c) the stockholders of the
Company approve a plan of liquidation of the Company; or (d) within any period
of 24 consecutive months, persons who were members of the Board of Directors of
the Company immediately prior to such 24-month period, together with any persons
who were first elected as directors (other than as a result of any settlement of
a proxy or consent solicitation contest or any action taken to avoid such a
contest) during such 24-month period by or upon the recommendation of persons
who were members of the Board of Directors of the Company immediately prior to
such 24-month period and who constituted a majority of the Board of Directors of
the Company at the time of such election, cease to constitute a majority of the
Board.

“Disability” shall mean the substantial inability of Executive, by reason of
physical or mental illness or accident, to perform his regular responsibilities
hereunder for a period of one hundred eighty (180) days in any three hundred
sixty-five (365) day period.  The determination that a Disability exists shall
be made by a physician, such physician reasonably selected by the Board and
consented to by Executive, whose consent shall not be unreasonably withheld,
whose determination shall be binding on the parties hereto.

“Good Reason” shall mean any of the following:

(1) any material breach by the Company or CEC Employee Group, LLC of the terms
of the Employment Agreement, including the failure to pay the Executive’s base
salary or any cash bonus payable thereunder when due; or

(2) any material change by the Company or CEC Employee Group, LLC in Executive’s
duties or responsibilities inconsistent with the terms hereof or the assignment
to Executive by the Company or Employee Group of duties or responsibilities
inconsistent with Executive’s position as President and Chief Executive Officer
of the Company; or

(3) a relocation of the principal offices of the Company that requires Executive
to relocate his current residence (excluding the Executive’s residence in Ohio),
to an area more than seventy-five (75) miles from Hoffman Estates, Illinois; or

(4) an elimination of, or material reduction in benefits (other than an
elimination or reduction required by applicable law) provided under any
executive benefit plan, where such elimination or reduction is not generally
applicable to all plan participants.

65


--------------------------------------------------------------------------------


EXHIBIT G

1.               Subject to the following provisions of this Exhibit G, but
otherwise anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company or
Employee Group to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement, the other
agreements executed in connection herewith (including the award agreements
relating to the Initial Grant, Inducement Grant, and Signing Bonus Grant) or
otherwise), but determined without regard to any additional payments required
under this Exhibit G (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the 1986 Internal Revenue Code, as amended (the “Code”), or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company shall make a payment
(a “Gross-Up Payment”) to Executive in an amount such that, after payment by
Executive of all applicable taxes (including federal, state, and local income
taxes and penalties, employment taxes (including FICA), or other taxes) (and any
interest and penalties imposed with respect thereto) and Excise Taxes imposed on
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed on the Payment.

2.               Subject to the provisions of Paragraph 3 of this Exhibit G, all
determinations required to be made under this Exhibit G, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a certified public accounting firm designated by Executive (the “Executive
Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and to Executive within fifteen (15) business days of the receipt of
notice from Executive that there has been a Payment, or such earlier times as is
requested by Executive. If the Executive Accounting Firm determines that no
Excise Tax is payable by Executive, it shall, upon the written request of
Executive, furnish Executive with a written opinion that failure to report the
Excise Tax on Executive’s applicable federal income tax return would not result
in the imposition of a negligence or similar penalty. The calculations prepared
by the Executive Accounting Firm shall be reviewed on behalf of the Company by
the Company’s independent auditors (the “Company Accounting Firm”) which shall
provide its conclusions, together with detailed supporting calculations, both to
the Company and Executive within fifteen (15) business days after receipt of the
calculations and supporting materials prepared by the Executive Accounting Firm.
In the event of a dispute between the Executive Accounting Firm and the Company
Accounting firm, such firms shall, within five (5) business days of receipt of
the conclusions and supporting materials prepared by the Company Accounting
Firm, jointly select a third nationally recognized certified public accounting
firm (the “Third Accounting Firm”) to resolve the dispute. The Third Accounting
Firm shall submit its conclusions to the Company and Executive within fifteen
(15) business days after receipt of notice of its appointment hereunder and the
decision of the Third Accounting Firm shall be final, binding and conclusive
upon Executive and the Company. All fees and expenses of all such accounting
firms shall be borne solely by the Company. Any Gross-Up Payment shall be

66


--------------------------------------------------------------------------------


paid by the Company to Executive within five (5) business days after the earlier
of acceptance by the Company of the calculations prepared by the Executive
Accounting Firm or the Company’s receipt of the Third Accounting Firm’s
determination.

3.               As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination of whether any
Gross-Up Payment should be made hereunder, it is possible that a Gross-Up
Payment will have been due but not made by the Company (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant this Exhibit G and Executive
thereafter is required to make a payment of any Excise Tax, the Executive
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.

4.               Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-up Payment. Such notification shall be given as soon as
practicable (but not later than ten (10) business days after Executive is
informed in writing of such claim) and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid.
Executive shall not pay such claim prior to the expiration of the thirty-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:

A) Give the Company any information reasonably requested by it relating to such
claim;

B)  Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and acceptable to Executive;

(C)  Cooperate with the Company in good faith in order effectively to contest
such claim; and

(D)  Permit the Company to participate in any proceedings relating to such
claim.

5.               The Company shall bear and pay directly all costs and expenses
(including additional interest and penalties, and legal fees, costs and
expenses) incurred in connection with a contest of a claim under Paragraph 4 of
this Exhibit G and shall indemnify and hold Executive harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Exhibit G,
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings,

67


--------------------------------------------------------------------------------


hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine. If the Company directs Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to Executive on an interest-free basis and shall indemnify and hold
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance.
Any extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

6.               If, after the receipt by Executive of an amount advanced by the
Company pursuant to this Exhibit G, Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of this Exhibit G) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to this Exhibit G, a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

68


--------------------------------------------------------------------------------


 

 

 

EXHIBIT H

FOR ILLINOIS EMPLOYEES

 

N O T I C E

We are required, under the Employee Patent Act, Ill. Rev. Stat. ch. 140, para.
302 (1987), to provide each employee who enters into an employment agreement
containing a “work-for-hire” provision with a written notification of the
following:

The agreement does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, unless (a) the invention relates
(i) to the business of the employer, or (ii) to the employer’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by the employee for the employer.

Please acknowledge that you have received a copy of this Notice as of March 5,
2007, by signing below.

 

Employee:

 

 

 

 

 

 

 

 

 

 

 

 

Gary E. McCullough

 

 

69


--------------------------------------------------------------------------------